Exhibit 10.4


EXECUTION COPY
 
STOCK PURCHASE AGREEMENT




BY AND AMONG
    



AMERICAN BEACON ADVISORS, INC.,


AMR CORPORATION,


AND


LIGHTHOUSE HOLDINGS, INC.








Dated as of April 16, 2008



 
 

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS


Page
 



ARTICLE I
DEFINITIONS 
1

 
 
1.1
Definitions 
1

 
 
“SEC” means the United States Securities and Exchange Commission10

 
ARTICLE II
PURCHASE AND SALE 
12

 
 
2.1
Purchase and Sale of the Shares 
12

 
 
ARTICLE IIIPURCHASE PRICE13

 
 
3.1
Purchase Price 
13

 
 
3.2
Working Capital Adjustment to Purchase Price 
13

 
 
3.3
Determination of the Working Capital Adjustment Amount 
13

 
 
ARTICLE IVCLOSING14

 
 
4.1
Closing Date 
14

 
 
4.2
Payment on the Closing Date 
14

 
 
4.3
Buyer’s Additional Closing Date Deliveries 
14

 
 
4.4
Seller’s Closing Date Deliveries 
15

 
 
ARTICLE VREPRESENTATIONS AND WARRANTIES OF SELLER16

 
 
5.1
Organization of AMR 
16

 
 
5.2
Organization; Capital Structure of the Company; Power and Authority 
16

 
 
5.3
Subsidiaries and Investments 
17

 
 
5.4
Authority of Seller; Conflicts 
17

 
 
5.5
Financial Statements 
18

 
 
5.6
Operations Since Financial Statements Date 
18

 
 
5.7
Taxes 
19

 
 
5.8
Governmental Permits 
19

 
 
5.9
Assets Under Management 
19

 
 
5.10
Real Property 
21

 
 
5.11
Personal Property Leases 
22

 
 
5.12
Intellectual Property 
22

 
 
5.13
Assets 
24

 
 
5.14
No Violation, Litigation or Regulatory Action 
24

 
 
5.15
Contracts 
25

 
 
5.16
Status of Contracts 
26

 
 
5.17
ERISA 
26

 
 
5.18
Employee Relations and Agreements 
27

 
 
5.19
Insurance 
28

 
 
5.20
No Brokers 
28

 
 
5.21
Registration as Investment Adviser 
28

 
 
5.22
Filing of Reports; Maintenance of Records 
30

 
 
5.23
Fee Arrangements, Expenses and Custody of Funds 
30

 
 
5.24
Fund Matters 
30

 
 
5.25
Exempt Fund Clients 
33

 
 
5.26
Information in Proxy Statements 
33

 
 
5.27
No Undisclosed Liabilities 
33

 
 
5.28
Transactions with Affiliates 
34

 
 
5.29
Illegal Payments 
34

 
 
5.30
Investment Intent; Accredited Investor 
34

 
 
ARTICLE VIREPRESENTATIONS AND WARRANTIES OF BUYER34

 
 
6.1
Organization of Buyer 
34

 
 
6.2
Authority of Buyer; Conflicts 
35

 
 
6.3
Capital Structure of Parent 
35

 
 
6.4
No Violation, Litigation or Regulatory Action 
36

 
 
6.5
Financing 
36

 
 
6.6
No Brokers 
36

 
 
6.7
Ineligible Persons 
36

 
 
6.8
Facts Affecting Regulatory Approvals 
37

 
 
6.9
Section 15 of the Investment Company Act 
37

 
 
6.10
Information in Proxy Statements 
37

 
 
6.11
Investment Representations 
37

 
 
6.12
No Currently Expected Claims 
37

 
 
ARTICLE VIIACTION PRIOR TO THE CLOSING DATE37

 
 
7.1
Access to Information 
37

 
 
7.2
Notifications 
38

 
 
7.3
Consents of Third Parties; Governmental Approvals 
38

 
 
7.4
Operations Prior to the Closing Date 
39

 
 
7.5
Antitrust Law Compliance 
42

 
 
7.6
Client Consents 
42

 
 
7.7
Fund Approvals 
43

 
 
7.8
Approval of Exempt Fund Clients 
43

 
 
ARTICLE VIIIADDITIONAL AGREEMENTS44

 
 
8.1
Employee Matters 
44

 
 
8.2
Insurance; Risk of Loss 
47

 
 
8.3
Section 15 of the Investment Company Act 
47

 
 
8.4
Covenant Not to Compete 
47

 
 
8.5
Confidentiality; Covenant Not to Solicit 
48

 
 
8.6
Relief for Violation 
49

 
 
8.7
Client Fees 
49

 
 
8.8
Transfer Expenses 
49

 
 
8.9
Fees of Independent Fiduciary 
49

 
 
8.10
338(h)(10) Election 
49

 
 
8.11
Intellectual Property 
49

 
 
8.12
Audited Financials 
50

 
 
8.13
AMR Plans 
50

 
 
8.14
Transition Services Agreement 
50

 
 
ARTICLE IXCONDITIONS PRECEDENT TO OBLIGATIONS OF BUYER50

 
 
9.1
No Misrepresentation or Breach of Covenants and Warranties 
51

 
 
9.2
No Restraint 
51

 
 
9.3
Governmental Approvals 
51

 
 
9.4
No Litigation 
51

 
 
9.5
Closing Revenue Run-Rate 
51

 
 
9.6
New Management Contracts 
51

 
 
9.7
Closing Date Deliveries 
52

 
 
ARTICLE XCONDITIONS PRECEDENT TO OBLIGATIONS OF SELLER AND THE COMPANY52

 
 
10.1
No Misrepresentation or Breach of Covenants and Warranties 
52

 
 
10.2
No Restraint 
52

 
 
10.3
Governmental Approvals 
52

 
 
10.4
No Litigation 
52

 
 
10.5
Closing Revenue Run-Rate 
53

 
 
10.6
New Management Contracts 
53

 
 
10.7
Section 15 Compliance 
53

 
 
10.8
Closing Date Deliveries 
53

 
 
ARTICLE XIINDEMNIFICATION53

 
 
11.1
Indemnification by Seller 
53

 
 
11.2
Indemnification by Buyer 
55

 
 
11.3
Notice of Claims 
57

 
 
11.4
Determination of Amount 
57

 
 
11.5
Third Person Claims 
59

 
 
11.6
Limitations 
60

 
 
ARTICLE XIITERMINATION61

 
 
12.1
Termination 
61

 
 
12.2
Notice of Termination 
62

 
 
12.3
Effect of Termination 
62

 
 
12.4
Right to Specific Performance 
62

 
 
ARTICLE XIIIGENERAL PROVISIONS62

 
 
13.1
Survival of Representations and Warranties 
62

 
 
13.2
Governing Law 
62

 
 
13.3
No Public Announcement 
62

 
 
13.4
Notices 
63

 
 
13.5
Successors and Assigns 
64

 
 
13.6
Access to Records after Closing 
64

 
 
13.7
Entire Agreement; Amendments 
65

 
 
13.8
Interpretation 
65

 
 
13.9
Waivers 
66

 
 
13.10Expenses66

 
 
13.11Partial Invalidity66

 
 
13.12Execution in Counterparts66

 
 
13.13Further Assurances66

 
 
13.14Disclaimer of Warranties66

 




 
--
 



 
 

--------------------------------------------------------------------------------

 



Exhibits


Exhibit A                                Transition Services
Exhibit B
[Reserved]

Exhibit C
[Reserved]

Exhibit D                                Form of Client Consent Notice
Exhibit E                                Form of ERISA Client Notice
Exhibit F                                Form of Exempt Fund Client Notice
Exhibit G                                Travel Privileges Agreement
Exhibit H                                [Reserved]
Exhibit I                                AAdvantage Participation Agreement




List of Schedules


Schedules


3.3                      Net Working Capital
5.2                      Qualifications to Conduct Business
5.3                      Subsidiary and Investments
5.4(b)                      No Conflicts
5.5                      Financial Statements; Exceptions
5.6                      Operations Since Financial Statements Date
5.7                      Taxes
5.8                      Governmental Permits
5.9                      Assets Under Management
5.10                      Real Property
5.11                      Personal Property Leases
5.12                      Intellectual Property Matters
5.14                      Violation, Litigation or Regulatory Action of the
Company
5.15                      Contracts
5.16                      Status of Contracts
5.17(a)                      Welfare Plans and Pension Plans
5.17(c)                      Compliance of Welfare Plans and Pension Plans
5.17(d)                      Other Employee Benefits
5.18                      Employee Relations and Agreements
5.19                      Insurance
5.20                      Broker
5.21                      Investment Adviser Registration
5.24(a)                      Fund Agreements
5.24(b)                      No Regulatory Action
5.24(g)                      Fund Taxation
5.27                      Undisclosed Liabilities
5.28                      Transactions With Affiliates
6.3                      Violation, Litigation or Regulatory Action of Buyer
6.5                      Broker
7.4(b)                      Operations Prior to Closing Date; Methodology for
Pre-Closing Dividends
8.1(c)                      Buyer’s Benefit Programs
8.1(d)                      Unused Vacation and Bonus Programs

933225

     



 
 

--------------------------------------------------------------------------------

 

STOCK PURCHASE AGREEMENT


THIS STOCK PURCHASE AGREEMENT, dated as of April 16, 2008, is by and among
American Beacon Advisors, Inc., a Delaware corporation (the “Company”), and
Lighthouse Holdings, Inc., a Delaware corporation (“Buyer”), and AMR
Corporation, a Delaware corporation and sole stockholder of the Company (“AMR”
or “Seller”).


PRELIMINARY STATEMENT:


WHEREAS, AMR is the owner of all of the outstanding shares of capital stock of
the Company, and AMR desires to sell, and Buyer desires to purchase 1,000 shares
(the “Shares”) of the issued and outstanding common stock, $1.00 par value per
share (the “Common Stock”) constituting all of the issued and outstanding Common
Stock of the Company, all on the terms and subject to the conditions set forth
herein; and


WHEREAS, the Company is a registered investment adviser under the Advisers Act
(as defined below) and is in the business of providing Investment Management
Services (the “Business”);


NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, it is hereby agreed as follows:


ARTICLE I                                
 
DEFINITIONS
 
1.1 Definitions. In this Agreement, the following terms have the meanings
specified or referred to in this Section 1.1 and shall be equally applicable to
both the singular and plural forms.  Any agreement referred to below shall mean
such agreement as amended, supplemented and modified from time to time to the
extent permitted by the applicable provisions thereof and by this Agreement.
 
“338(h)(10) Election” has the meaning specified in Section 8.10.


“AA” has the meaning specified in Section 5.18(a).


“AAdvantage Participation Agreement” means the AAdvantage Participation
Agreement dated as of the Closing Date between AA and the Company in the form
attached hereto as Exhibit I.


“Accounting Firm” has the meaning specified in Section 3.3(c).


“Adjusted Assets Under Management” means, for any Client account as of any date,
the amount, expressed in U.S. dollars, of assets under management by such Person
in each such account as of such date, calculated in the same manner as provided
for the calculation of base investment management fees payable to such Person or
an Affiliate in respect of such account by the terms of the Management Contract
applicable to such account; provided in each case that:


(I)            additions, contributions, withdrawals, redemptions and
repurchases to such Client account shall be taken into account upon the earlier
of when notice of such additions, contributions, withdrawals, redemptions or
repurchases is provided to the Company (or, with respect to the Funds, to the
Funds or their transfer agents) and when funded to or from such account;


(II)            any assets under management for any account for which the Person
in question or an Affiliate acts as investment adviser and sub-adviser shall be
counted only once; and


(III)            any assets under management for any set of accounts one of
which invests in the other shall be counted only once (except to the extent
additional revenue is earned) if the Person in question or an Affiliate acts as
investment adviser to both accounts.


“Advisers Act” means the Investment Advisers Act of 1940, as amended.


“Affected Employees” has the meaning specified in Section 8.1(a).


“Affiliate” means, with respect to any Person, any other Person which directly
or indirectly controls, is controlled by or is under common control with such
Person.


“Alternative Benefit Programs” has the meaning specified in Section 8.1(c).


“American Beacon Funds” means each of the Large Cap Value Fund, International
Equity Fund, Small Cap Value Fund, Balanced Fund, Emerging Markets Fund, Mid-Cap
Value Fund, Large Cap Growth Fund, Small Cap Value Opportunity Fund,
International Equity Index Fund, S&P 500 Index Fund, Small Cap Index Fund, Money
Market Fund, U.S. Government Money Market Fund, High Yield Bond Fund,
Intermediate Bond Fund, Enhanced Income Fund, Short Term Bond Fund and Treasury
Inflation Protected Securities Fund of the American Beacon Funds Trust.


“American Beacon Funds Trust” means the American Beacon Funds, a Massachusetts
business trust.
 
“American Beacon Master Funds” means the Master Money Market Portfolio Fund and
the Master U.S. Government Money Market Portfolio Fund of the Master Trust.


“AMR” has the meaning specified in the first paragraph of this Agreement.


“AMR Equity Awards” has the meaning specified in Section 8.1(l).


“APEP” collectively means American Private Equity Partners, L.P., a Delaware
limited partnership, American Private Equity Partners II, L.P., a Delaware
limited partnership and American Private Equity Partners III, L.P., a Delaware
limited partnership.


“Applicable Law” means any federal, state, local or foreign law, statute,
ordinance, rule or regulation of any Governmental Body.


“Base Date” means March 31, 2008.


“Base Net Working Capital Amount” means $5,000,000.  For the avoidance of doubt,
the Base Net Working Capital Amount does not include the Company’s payment
obligations under Section 8.1(k).


“Base Revenue Run-Rate” means the Revenue Run-Rate for the Company and the
Subsidiary as of the Base Date.


“Business” has the meaning specified in the second “WHEREAS” clause of this
Agreement.


“Business Agreements” has the meaning specified in Section 5.16.


“Business Day” shall mean any day that is not a Saturday, Sunday, legal holiday
or other day on which commercial banks in New York, New York are authorized or
required by law to close.


“Buyer” has the meaning specified in the first paragraph of this Agreement.


“Buyer Ancillary Agreements” means all agreements, instruments and documents
being or to be executed and delivered by Buyer under this Agreement or in
connection herewith.


“Buyer Group Member” means Buyer and its Affiliates, their respective directors,
officers, employees and agents, each person who controls any of them within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act,
and their respective successors and permitted assigns.


“Buyer’s Benefit Programs” has the meaning specified in Section 8.1(c).


“Calculation Date” means a date within five (5) Business Days prior to the
Closing Date.


“Claim Notice” has the meaning specified in Section 11.3.


“Client” means each Person who is a party to a Management Contract other than
the Company or its Subsidiary.


“Client Consent” means the requisite consent or deemed consent of each Client of
the Company (other than the Funds and the Exempt Fund Clients) to a change in
control of the Company in connection with the transactions contemplated by this
Agreement, as required by the Advisers Act or the Investment Company Act, and
the respective rules and regulations promulgated thereunder, as interpreted by
any relevant no-action letters or similar pronouncements issued by the SEC or
its staff; provided, that in the case of the Related Clients and ERISA Clients,
“Client Consent” means the entry by such Clients into respective new Management
Contracts as contemplated by Sections 9.6 and 10.6.


“Closing” means the closing of the transfer of the Shares from AMR to Buyer.


“Closing Date” has the meaning specified in Section 4.1.


“Closing Cash Purchase Price” has the meaning specified in Section 3.1.


“Closing Revenue Run-Rate” means the Revenue Run-Rate for the Company and the
Subsidiary generated by Adjusted Assets Under Management of the Company as of
the Calculation Date held by clients from whom the Company has received Client
Consents, held by Funds which have effected Fund Approvals and held by Exempt
Fund Clients which have effected Exempt Fund Client Approvals.


“Code” means the Internal Revenue Code of 1986, as amended.


“Common Stock” has the meaning specified in the first “WHEREAS” clause in this
Agreement.


“Company” has the meaning specified in the first paragraph of this Agreement.


“Company Ancillary Agreements” means all agreements, instruments and documents
being or to be executed and delivered by AMR or the Company under this Agreement
or in connection herewith.


“Company Intellectual Property Rights” has the meaning specified in Section
5.12(a).


“Confidentiality Agreement” means that certain letter agreement dated December
20, 2007, as amended.


“Copyrights” has the meaning specified in Section 5.12.


“Court Order” means any judgment, order, award or decree of any foreign,
federal, state, local or other court or tribunal and any award in any
arbitration proceeding.


“Encumbrance” means any lien, claim, charge, security interest, mortgage,
pledge, easement, conditional sale or other title retention agreement, defect in
title or other restrictions of a similar kind.


“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.


“ERISA Client” has the meaning specified in Section 5.9(c).


“Exchange Act” means the Securities Exchange Act of 1934, as amended.


“Exempt Fund Client” means each Client that is excepted from the definition of
investment company by virtue of Section 3(c)(1) or 3(c)(7) of the Investment
Company Act, including, but not limited to: APEP; Cash Plus Trust, a
Massachusetts business trust; American Beacon Global Funds SPC, a Cayman Islands
segregated corporation; and American Beacon Global Funds, PLC, a public limited
company organized under the laws of Ireland.


“Exempt Fund Client Approval” means the requisite consent of each Exempt Fund
Client of the Company to the change in control of the Company in connection with
the transactions contemplated by this Agreement as required by the Advisers Act
and the rules and regulations promulgated thereunder, as interpreted by any
relevant no-action letters or similar pronouncements issued by the SEC or its
staff, including, where required, any notice to, or approval of such consent by,
Exempt Fund Client Investors as required by Applicable Law or the organizational
documents of an Exempt Fund Client.


“Exempt Fund Client Investor” has the meaning specified in Section 7.8.


“Existing Policy” has the meaning specified in Section 8.2(b).


“Expenses” means any and all reasonable out-of-pocket expenses incurred in
connection with defending or asserting any claim, action, suit or proceeding
incident to any matter indemnified against hereunder (including court filing
fees, court costs, arbitration fees or costs, witness fees and reasonable fees
and disbursements of legal counsel, expert witnesses, accountants and other
professionals).


“Final Cash Purchase Price” has the meaning specified in Section 3.1.


“Financial Statements” means the unaudited consolidated balance sheet of the
Company and the Subsidiary as of the Financial Statements Date, and the related
statement of income for the fiscal year then ended, included in Schedule 5.5.


“Financial Statements Date” means December 31, 2007.


“Fund Agreements” has the meaning specified in Section 5.24(a).


“Fund Approvals” means the requisite Fund Board Approvals and Fund Shareholder
Approvals in connection with the transactions contemplated by this Agreement as
required by the Investment Company Act and the rules and regulations thereunder,
as interpreted by any relevant no-action letters or similar pronouncements
issued by the SEC or its staff.


“Fund Board Approvals” means, with respect to each Fund that is a Client of the
Company as of the date of this Agreement, the due consideration and approval by
the board of trustees of the Trust under which such Fund has been formed,
including where required the requisite approval of a majority of the trustees
who are not parties thereto or Interested Persons of any such party, of (i) a
new advisory agreement to be in effect with the Company from and after the
Closing on terms substantially identical in all material respects (and identical
as to fees) to the Management Contract existing between the Company and such
Fund as of the date of this Agreement (collectively, the “New Fund Advisory
Agreements”), (ii) a new administrative services agreement, if there is in
effect as of the date hereof an existing administration agreement to which the
Company is a party with respect to such Fund, to be in effect with the Company
from and after the Closing on terms substantially identical in all materials
respects (and identical as to fees) to such existing administration agreement
and (iii) the composition of the board of trustees of the respective Trust under
which such Fund has been formed, effective as of (and subject to) the Closing,
to satisfy the requirements of Section 15(f) of the Investment Company Act,
including by the addition of a sufficient number of trustees who are not
Interested Persons of Buyer or the Company who shall have been selected by the
existing trustees of such Trust who are not such Interested Persons.


“Fund Financial Statements” has the meaning specified in Section 5.24(h).


“Fund Regulatory Documents” has the meaning specified in Section 5.24(f).


“Fund Shareholder Approvals” means approval of the shareholders of each Fund for
which Fund Board Approval is obtained of (i) such New Fund Advisory Agreement
approved by the board of trustees of the Trust under which such Fund is formed
and (ii) such board composition approved by such board of trustees, in each case
as described in the definition of “Fund Board Approvals”, including the
preparation and mailing to such shareholders a proxy statement describing the
transactions contemplated hereby, such New Fund Advisory Agreement and such
board composition arrangements, and by holding the shareholder meeting as
promptly as practicable.


“Funds” means American Beacon Master Funds, the American Beacon Funds, Mileage
Funds and Select Funds.


“GAAP” means United States generally accepted accounting principles,
consistently applied in Seller’s financial statements, in effect at the date of
the financial statement to which it refers.


“Governmental Body” means any foreign, federal, state, local or other
governmental authority or regulatory body.


“Governmental Permits” has the meaning specified in Section 5.8.


“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended.


“Immediate Family” means, with respect to any natural person, (a) such person’s
spouse, parents, grandparents, children, grandchildren and siblings and (b) such
person’s former spouse(s) and current spouses of such person’s children,
grandchildren and siblings and (c) estates, trusts, partnerships and other
entities of which substantially all of the interest is held directly or
indirectly by the foregoing.


“Indebtedness” means (a) all indebtedness for borrowed money, (b) any other
indebtedness that is evidenced by a note, bond, debenture or similar instrument,
(c) all obligations under financing leases, (d) all obligations in respect of
acceptances issued or created,  (e) any guarantees of the Indebtedness of other
Persons and (f) all restricted cash or cash equivalent balances. For the
avoidance of doubt Indebtedness does not include amounts owed pursuant to
Section 8.1(k).


“Indemnified Party” has the meaning specified in Section 11.3.


“Indemnitor” has the meaning specified in Section 11.3.


“Intellectual Property Rights” has the meaning specified in Section 5.12.


“Interested Person” has the meaning specified in the Investment Company Act.


“Investment Company Act” means the Investment Company Act of 1940, as amended.


“Investment Management Services” means any services which involve (i) the
management of an investment account or fund (or portions thereof or a group of
investment accounts or funds) for compensation, (ii) the giving of advice or the
provision of administration services with respect to the investment and/or
reinvestment of assets or funds (or any group of assets or funds) for
compensation or (iii) otherwise acting as an “investment adviser” within the
meaning of the Advisers Act, and performing activities related or incidental
thereto.


“Knowledge of the Company” means, as to a particular matter, the actual
knowledge of the following persons: William F. Quinn, Douglas G. Herring,
Michael Fields, Wyatt Crumpler, Brian Brett, Becky Harris, Rosemary Behan, Terri
McKinney, Bo Ragsdale and Donna Merchant.


“Leases” has the meaning specified in Section 5.10(b).


“Losses” means any and all out-of-pocket losses, costs, settlement payments,
awards, judgments, fines, penalties, damages, expenses, deficiencies or other
charges, it being understood that, Losses shall not include punitive damages
other than punitive damages owed to a third party.


“Management Contract” means each investment management, advisory, sub-advisory
or administration contract relating to Investment Management Services provided
by the Company or the Subsidiary.


“Master Trust” means the American Beacon Master Trust, a Massachusetts business
trust.


“Material Adverse Effect” means any change, effect, event, occurrence, state of
facts or development that (a) is materially adverse to the business, financial
condition or results of operations of the Company and its Subsidiary, taking
Company and Subsidiary together as a whole, or (b) would materially impair the
ability of the Company to perform its obligations under this Agreement;
provided, however, that none of the following shall be deemed in themselves,
either alone or in combination, to constitute, and none of the following shall
be taken into account in determining whether there has been or will be, a
Material Adverse Effect: (i) any adverse change, effect, event, occurrence,
state of facts or development to the extent attributable to the announcement or
pendency of the transactions contemplated by this Agreement (including any
cancellations of or delays in customer orders, any reduction in sales, any
disruption in supplier, distributor, partner or similar relationships or any
loss of employees); (ii) any adverse change, effect, occurrence, state of facts
or developments attributable to conditions affecting the industries in which the
Company participates, the U.S. economy as a whole or foreign economies in any
locations where the Company or the Subsidiary has material operations or sales
to the extent that they do not have a materially disproportionate effect on the
Company and the Subsidiary taken as a whole; (iii) any adverse change, effect,
occurrence, state of facts or developments  resulting from or relating to
compliance with the terms of, or the taking of any action required by, this
Agreement; or (iv) any adverse change, effect, occurrence, state of facts or
developments arising from or relating to any change in GAAP or any change in
Applicable Law, or the interpretation thereof to the extent that they do not
have a materially disproportionate effect on the Company and the Subsidiary
taken as a whole.


“Mileage Funds” means the Money Market Mileage Fund series of the Mileage Funds
Trust.


“Mileage Funds Trust” means the American Beacon Mileage Funds, a Massachusetts
business trust.


 “Net Working Capital” means an amount equal to (i) the value of the assets
classified as current assets of the Company and the Subsidiary in accordance
with GAAP and which are acquired by Buyer hereunder, minus (ii) the value of the
liabilities classified as current liabilities of the Company and the Subsidiary
in accordance with GAAP as set forth on Schedule 3.3.  For this purpose, (i)
current assets shall not include (A) deferred Tax assets or (B) the portion of
the cash and cash equivalents balance equal to the total amount of the Company's
payment obligations under Section 8.1(k); and (ii) current liabilities shall not
include the Company's payment obligations under Section 8.1(k).


“Net Working Capital Adjustment Amount” has the meaning specified in Section
3.2.


“Net Working Capital Adjustment Report” has the meaning specified in Section
3.3(b).


“New Fund Advisory Agreements” has the meaning specified in the definition of
“Fund Board Approvals”.


“Notice” has the meaning specified in Section 7.6(a).


“Obligation” has the meaning specified in Section 8.13.


“Parent” shall mean Lighthouse Holdings Parent, Inc. a Delaware corporation and
parent company of Buyer.


“Party” means each of Buyer, the Company and AMR.


“Patents” has the meaning specified in Section 5.12.


“Pension Plan” means any pension plan, as defined in Section 3(2) of ERISA.


“Permitted Encumbrances” means (a) liens for Taxes and other governmental
charges and assessments which are not yet due and payable, (b) liens of
landlords and liens of carriers, warehousemen, mechanics and materialmen and
other like liens arising in the ordinary course of business for sums not yet due
and payable, (c) Encumbrances identified on the Schedules to this Agreement, (d)
source code escrow agreements for Software owned by the Company or the
Subsidiary, and (e) other Encumbrances or imperfections on property which are
not material in amount or do not materially detract from the value of or
materially impair the existing use of the property affected by such lien or
imperfection.


“Person” means any individual, corporation, partnership, limited liability
company, joint venture, association, joint-stock company, trust, unincorporated
organization or Governmental Body.


“Pharos” means Pharos Capital Group, LLC, a Delaware limited liability company
and its Affiliates.


“Plans” has the meaning specified in Section 5.17(a).


“Pre-Closing Cash Dividends” means cash dividends paid or to be paid by the
Company to AMR after the date hereof and prior to the Closing as permitted under
Section 7.4(b)(v).


“Pre-Closing Dividends” means dividends paid or to be paid by the Company to AMR
after the date hereof and prior to the Closing in the aggregate amount
consistent with Section 7.4(b)(v).


“Pre-Closing Tax Period” means (i) any Tax period ending on or prior to the
Closing Date and (ii) the portion of any Straddle Period ending on the Closing
Date.


“Princeton Funds Distributors, Inc.” means the Princeton Funds Distributors,
Inc., a Delaware corporation.


“Properties” has the meaning specified in Section 5.10(b).


“Purchase Price Allocation” has the meaning specified in Section 8.10.


“Quantitative Master Series, LLC” means the Quantitative Master Series Trust, a
Delaware limited liability company.


“Related Client” has the meaning specified in Section 5.9(a)(i).
 
“Revenue Run-Rate” means, as of any date for any Person, the aggregate
annualized investment advisory, subadvisory, administration, shareholder
servicing, 12b-1 or similar fees computed primarily by reference to assets under
management that are payable to such Person or an Affiliate in respect of all
Client accounts as to which such Person provides any of the foregoing services,
determined by multiplying the Adjusted Assets Under Management for each such
account as of such date by the applicable annual fee rate for such account as of
such date. For purposes of this definition, the “applicable annual fee rate” for
each account shall not include the effect of any performance-based fees or
adjustments thereto or any extraordinary revenue items, and shall be reduced to
take account of any then applicable fee waiver, expense reimbursement or rebate,
or any reallowance of administration or shareholder servicing, 12b-1 or other
such fees to any Person in connection with such account.
 
“SEC” means the United States Securities and Exchange Commission.
 
“Securities Act” means the Securities Act of 1933, as amended.


“Select Funds” means each of the Money Market Select Fund and the U.S.
Government Money Market Fund series of the Select Funds Trust.


“Select Funds Trust” means the American Beacon Select Funds, a Massachusetts
business trust.


“Seller” has the meaning specified in the first paragraph of this Agreement.


“Seller Group Member” means Seller and its Affiliates, their respective
directors, officers, employees and agents, each person who controls any of them
within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act, and their respective successors and permitted assigns.


“Seller’s Accountant” has the meaning specified in Section 3.3(c).


“Seller’s Medical Plans” has the meaning specified in Section 8.1(e).


“Seller Party” has the meaning specified in Section 8.4.


“Shares” has the meaning specified in the first “WHEREAS” clause of this
Agreement.


“Shortfall” means the amount, if any, by which the amount of debt financing
received by Buyer to pay the Closing Cash Purchase Price is less than
$180,000,000.


“Software” means computer software programs and software systems, including,
without limitation, all databases, compilations, tool sets, compilers, higher
level “proprietary” languages, related documentation and materials, whether in
source code, object code or human readable form; provided, however, that
Software does not include software that is available generally through consumer
retail stores or distribution networks or is otherwise subject to “shrink-wrap”
license agreements including, without limitation, any software pre-installed in
the ordinary course of business as a standard part of hardware purchased by the
Company or the Subsidiary.


“State Street Master Funds” means the State Street Master Funds, a Massachusetts
common law trust.


“Stock Consideration” means a number of shares of Class B Common Stock, $0.01
par value per share, of Parent that represents, at the Closing, 10% of the
issued and outstanding capital stock of Parent (excluding, for the purpose of
this calculation, any shares of Class A Common Stock issued as consideration for
additional equity to cover a Shortfall).


“Stockholders’ Agreement” means the Stockholders’ Agreement, as may be amended
from time to time, dated as of the Closing Date by and among Parent, Seller,
TPG, Pharos and TCW.


“Straddle Period” means any Tax period beginning before and ending after the
Closing Date.


“Subsidiary” means American Private Equity Management, L.L.C., a Delaware
limited liability company, which serves as general partner of, but not
investment manager to, APEP.


“Tax” (and, with correlative meaning, “Taxes”) means all taxes, however
denominated, including any federal, state, local or foreign income, gross
receipts, property, sales, use, license, excise, franchise, employment, payroll,
withholding, alternative or add-on minimum, ad valorem, value added, transfer or
excise tax, or any other tax, custom, duty, governmental fee or other like
assessment or charge of any kind whatsoever, together with any interest or
penalty (including any penalties imposed in respect of any failure to comply
with tax reporting obligations), imposed by any Governmental Body.


“Tax Return” means any return, report or similar statement required to be filed
with respect to any Tax (including any attached schedules), including, without
limitation, any information return, claim for refund, amended return or
declaration of estimated Tax.


“TCW” means TCW/Crescent Mezzanine Partners, V L.P., a Delaware limited
partnership, TCW/Mezzanine Partners VB, L.P., a Delaware limited partnership and
TCW/Crescent Mezzanine Partners VC, L.P., a Delaware limited partnership and
their Affiliates.


“Third Party Rights” has the meaning specified in Section 5.12(c).


“TPG” means TPG Partners V, L.P., a Delaware limited partnership and its
Affiliates.


“Trademarks” has the meaning specified in Section 5.12.


“Trade Secrets” has the meaning specified in Section 5.12(g).


“Transition Services Agreement” means the Transition Services Agreement, in form
and substance satisfactory to Buyer and Seller, dated as of the Closing Date by
and among Buyer, Seller and the Company, pursuant to which Seller shall agree to
provide the Company with certain transition services, including, without
limitation, those set forth in Exhibit A. Seller shall price each of the
services at the direct cost (excluding overhead and allocated costs) of such
service to Seller.  Annual costs for recurring services shall not exceed
$700,000, exclusive of employee benefit costs and migration costs.  The cost for
services not reflected on Exhibit A shall be determined consistent with similar
services reflected on Exhibit A.


“Transfer Expenses” has the meaning specified in Section 8.8.


“Travel Privileges Agreement” means the Travel Privileges Agreement dated as of
the Closing Date between AA and the Company in the form attached hereto as
Exhibit G.


“Trusts” means the Master Trust, American Beacon Funds Trust, Mileage Funds
Trust and Select Funds Trust.


 “Welfare Plan” means any welfare plan, as defined in Section 3(1) of ERISA.


ARTICLE II                                
 
PURCHASE AND SALE
 
2.1 Purchase and Sale of the Shares.
 
 On the terms and subject to the conditions set forth in this Agreement, AMR
hereby agrees to sell, assign, transfer, convey and deliver to Buyer, and Buyer
hereby agrees to purchase from AMR, the Shares, free and clear of all
Encumbrances.
 
ARTICLE III                                
 
PURCHASE PRICE
 
3.1 Purchase Price.
 
 The purchase price for the Shares shall be an amount in cash equal to
$450,000,000, reduced by Company Indebtedness as of the Closing Date (the
“Closing Cash Purchase Price”), subject to adjustment following the Closing in
accordance with Sections 3.2, and 3.3 (as so adjusted, the “Final Cash Purchase
Price”), and the Stock Consideration.  The Closing Cash Purchase Price shall be
paid by Buyer pursuant to Section 4.2 hereof.
 
3.2 Working Capital Adjustment to Purchase Price.
 
 The Closing Cash Purchase Price shall be (i) reduced in the event and to the
extent that Net Working Capital, as of the Closing, is less than the Base Net
Working Capital Amount and (ii) increased in the event and to the extent that
Net Working Capital, as of the Closing, is greater than the Base Net Working
Capital Amount, the amount of any such deduction from, or increase in, the
Closing Cash Purchase Price being referred to herein as the “Net Working Capital
Adjustment Amount.”
 
3.3 Determination of the Working Capital Adjustment Amount.
 
(a) Attached as Schedule 3.3 is a spreadsheet illustrating the calculation of
Net Working Capital.  The parties agree that the Net Working Capital as of the
Closing shall be calculated in a manner consistent with the calculation Net
Working Capital as set forth on Schedule 3.3.
 
(b) On or before the later of January 31, 2009, or the date ninety (90) days
following the Closing Date, Buyer shall prepare and deliver to Seller a report
(the “Net Working Capital Adjustment Report”) setting forth (i) the Net Working
Capital and the Net Working Capital Adjustment Amount, if any, as of the Closing
Date and (ii) Buyer’s computation of each such item.
 
(c) Seller and/or a firm of independent public accountants designated by Seller
(“Seller’s Accountant”) will be entitled to reasonable access during normal
business hours to the relevant records and working papers of the accountants
assisting in the preparation of the Net Working Capital Adjustment Report to aid
in their review of the Net Working Capital Adjustment Report.  The Net Working
Capital Adjustment Report will be deemed to be accepted by and shall be
conclusive for purposes of determining the Net Working Capital Adjustment Amount
except to the extent, if any, that Seller or Seller’s Accountant shall have
delivered within thirty (30) days after the date on which the Net Working
Capital Adjustment Report is delivered to Seller, a written notice to Buyer
stating each and every item to which Seller takes exception, specifying in
reasonable detail the nature and extent of any such exception (it being
understood that any amounts not disputed shall be paid promptly).  If a change
proposed by Seller is disputed by Buyer, then Buyer and Seller shall negotiate
in good faith to resolve such dispute.  If, after a period of thirty (30) days
following the date on which Seller gives Buyer notice of any such proposed
change, any such proposed change still remains disputed, then Seller and Buyer
shall submit such dispute to Deloitte & Touche, LLP (the “Accounting Firm”) for
resolution.  The Accounting Firm shall act as an arbitrator to determine, based
solely on presentations by Buyer and Seller, and not by independent review, only
those issues still in dispute with respect to calculation of the Net Working
Capital Adjustment Amount.  The decision of the Accounting Firm shall be final
and binding, shall be in accordance with the provisions of this Section 3.3 and
shall be the exclusive remedy of the parties with respect to any disputes with
respect to the calculation of the Net Working Capital Adjustment Amount.  All of
the fees and expenses of the Accounting Firm shall be borne equally by Buyer and
Seller.
 
(d) The Net Working Capital Adjustment Amount, if any, shall be paid within
fifteen (15) days following the applicable date of final determination of the
Net Working Capital Adjustment Amount.  Any Net Working Capital Adjustment
Amount shall be paid as follows:
 
(A) if the Net Working Capital Adjustment Amount results in a reduction of the
Closing Cash Purchase Price and thus is to be paid by Seller to Buyer, an amount
in cash equal to the Net Working Capital Adjustment Amount shall be paid by wire
transfer of immediately available funds to an account specified by Buyer in
writing to Seller.
 
(B) if the Net Working Capital Adjustment Amount results in an increase in the
Closing Cash Purchase Price and thus is to be paid by Buyer to Seller, an amount
in cash equal to the Net Working Capital Adjustment Amount shall be paid by wire
transfer of immediately available funds to an account or accounts specified by
Seller in writing to Buyer.
 
(C) Any payment required to be made pursuant to this Section 3.3(d) shall be
made together with interest thereon from the Closing Date to the date of payment
at the rate of interest per annum equal to the prime rate in effect on the
Closing Date as reported in The Wall Street Journal.
 
ARTICLE IV                                
 
CLOSING
 
4.1 Closing Date.
 
The Closing shall be consummated on the second Business Day after the conditions
set forth in Articles IX and X have been satisfied or waived, at the offices of
Kelly Hart & Hallman LLP, 201 Main Street, Suite 2400, Fort Worth, Texas or at
such other time and place as shall be agreed upon by Buyer and Seller provided,
however, that without the consent of Seller, the Closing shall not be
consummated after December 31, 2008.  The time and date on which the Closing is
actually held is referred to herein as the “Closing Date”.
 
4.2 Payment on the Closing Date.
 
Subject to fulfillment or waiver (where permissible) of the applicable
conditions set forth in Article IX, at the Closing Buyer shall pay Seller an
amount equal to the Closing Cash Purchase Price by wire transfer of immediately
available funds to a bank account or accounts specified by Seller and shall
issue to Seller the Stock Consideration.
 
4.3 Buyer’s Additional Closing Date Deliveries.
 
Subject to fulfillment or waiver (where permissible) of the applicable
conditions set forth in Article IX, at the Closing Buyer shall deliver to Seller
all of the following:
 
(a) Certificate of Incorporation of Buyer, certified as of a recent date by the
Secretary of State of Delaware;
 
(b) Certificate of good standing of Buyer, issued as of a recent date by the
Secretary of State of Delaware;
 
(c) The certificate contemplated by Section 10.1, duly executed by a duly
authorized officer of Buyer;
 
(d) Duly executed original counterparts on behalf of Buyer and/or the Company of
the Transition Services Agreement, Travel Privileges Agreement, and AAdvantage
Participation Agreement;
 
(e) Duly executed original counterparts on behalf of parent of the Stockholders’
Agreement; and
 
(f) Each of the other instruments or documents required to be delivered by Buyer
hereunder.
 
4.4 Seller’s Closing Date Deliveries.
 
Subject to fulfillment or waiver (where permissible) of the applicable
conditions set forth in Article X, at the Closing Seller shall deliver to Buyer
all of the following:
 
(a) Certificates of incorporation and formation of the Company and of the
Subsidiary, each certified as of a recent date by the Secretary of State of
Delaware;
 
(b) Certificates of good standing of the Company and of the Subsidiary, each
issued as of a recent date by the Secretary of State of Delaware;
 
(c) Certificate of incorporation, as amended, of AMR, certified as of a recent
date by the Secretary of State of Delaware;
 
(d) A certificate of good standing of AMR, issued as of a recent date by the
Secretary of State of Delaware;
 
(e) The certificate contemplated by Section 9.1, duly executed by a duly
authorized officer of Seller;
 
(f) Certificates representing the Shares, duly endorsed in blank or accompanied
by stock powers duly executed by AMR;
 
(g) Duly executed original counterparts on behalf of AMR of the Transition
Services Agreement, and the Stockholders’ Agreement;
 
(h) Duly executed original counterparts of the AAdvantage Participation
Agreement and the Travel Privileges Agreement, executed on behalf of AA;
 
(i) Certificate of the secretary or an assistant secretary of AMR, dated the
Closing Date, in form and substance reasonably satisfactory to Buyer, as to (i)
the receipt of Client Consents or Fund approvals contemplated in Sections 7.6,
7.7 and 7.8; and (ii) the amount of the Closing Revenue Run-Rate as contemplated
in Section 9.5;
 
(j) Duly executed employment agreements between the Company and each of William
F. Quinn and Michael Fields, on terms and conditions customary in the Business
and reasonably acceptable to Buyer, Seller and such persons;
 
(k) Duly executed letters of resignation of each of the directors of the Company
and Subsidiary; and
 
(l) Each of the other instruments or documents required to be delivered by the
Company hereunder.
 
ARTICLE V                                
 
REPRESENTATIONS AND WARRANTIES OF SELLER
 
As an inducement to Buyer to enter into this Agreement and to consummate the
transactions contemplated hereby, Seller and the Company, jointly and severally,
represent and warrant to Buyer as follows:


5.1 Organization of AMR.
 
AMR is a corporation duly organized, validly existing and in good standing under
the laws of the State of Delaware.
 
5.2 Organization; Capital Structure of the Company; Power and Authority.
 
(a) Each of the Company and the Subsidiary is a corporation or limited liability
company, as the case may be, duly organized, validly existing and in good
standing under the laws of the State of Delaware.  Each of the Company and the
Subsidiary is duly qualified to transact business and is in good standing in
each jurisdiction listed on Schedule 5.2 and in each other jurisdiction where
the character of its properties owned or held under lease or the nature of its
activities makes such qualifications necessary, except where the failure to be
so qualified or in good standing would not reasonably be expected to have a
Material Adverse Effect.  Each of the Company and the Subsidiary has the
corporate or limited liability company, as the case may be, power and authority
to own or lease and operate its assets and to carry on its business in the
manner that it was conducted immediately prior to the date of this Agreement.
 
(b) The authorized capital stock of the Company consists of 1,000 shares of
Common Stock, par value $1.00 per share, of which 1,000 shares are issued and
outstanding.  AMR owns beneficially and of record all the outstanding capital
stock of the Company, free and clear of all Encumbrances.  All such capital
stock is duly authorized, validly issued and outstanding, fully paid and
nonassessable, and free of preemptive rights.  Except for this Agreement, there
are no commitments to issue or sell any shares of capital stock or any
securities or obligations convertible into or exercisable or exchangeable for,
or giving any Person any right to acquire from AMR or the Company, any shares of
capital stock of the Company, and no such securities or obligations are
outstanding. There are no voting trusts, voting agreements or other similar
agreements or understandings outstanding with respect to the Shares.
 
5.3 Subsidiaries and Investments.
 
Except for (i) ownership of capital stock or equity interests of the Subsidiary
as set forth on Schedule 5.3, (ii) any investments not in excess of 1% in the
aggregate of any class of capital stock or other equity interest of any Person
which may be held in the investment portfolio of the Company, and (iii)
ownership of capital stock or equity interests of APEP, the Company does not,
directly or indirectly, own, of record or beneficially, or have any right to
acquire any outstanding equity interests in any corporation, partnership, joint
venture or other entity.  The Company owns, beneficially and of record, all the
outstanding membership interests of the Subsidiary, free and clear of all
Encumbrances.  All such membership interests are duly authorized, validly issued
and outstanding, fully paid and nonassessable, and free of preemptive
rights.  The Subsidiary has no commitment to issue or sell any equity interests
or any securities or obligations convertible into or exercisable or exchangeable
for, or giving any Person any right to acquire from the Subsidiary, any equity
interests and no such securities or obligations are outstanding.  The sole
business of the Subsidiary is to serve as general partner of APEP for which it
receives a management and administration fee and is entitled to an incentive
reallocation of certain profits.
 
5.4 Authority of Seller; Conflicts.
 
(a) Each of AMR and the Company has the corporate power and corporate authority
to execute, deliver and perform this Agreement and each of the Company Ancillary
Agreements to which it is a party.  The execution, delivery and performance of
this Agreement and the Company Ancillary Agreements to which it is a party by
each of AMR and the Company have been duly authorized and approved by the board
of directors of AMR and the Company and do not require any further authorization
or consent of the Company or AMR or their respective stockholders.  This
Agreement has been duly authorized, executed and delivered by AMR and the
Company and (assuming the valid authorization, execution and delivery of this
Agreement by Buyer) is the legal, valid and binding obligation of AMR and the
Company enforceable against each in accordance with its terms, and each of the
Company Ancillary Agreements to which it is a party has been duly authorized by
AMR and/or the Company, as applicable, and upon execution and delivery by AMR
and/or the Company, as applicable, will be (assuming the valid authorization,
execution and delivery by Buyer, where Buyer is a party, or the other party or
parties thereto) a legal, valid and binding obligation of AMR and/or the
Company, as applicable, enforceable against each in accordance with its terms,
subject, in the case of the Agreement and each of the Company Ancillary
Agreements, to bankruptcy, insolvency, reorganization, moratorium and similar
laws of general application relating to or affecting creditors’ rights and to
general equity principles.
 
(b) Except as set forth in Schedule 5.4(b), neither the execution and delivery
of this Agreement or any of the Company Ancillary Agreements or the consummation
of any of the transactions contemplated hereby or thereby nor compliance with or
fulfillment of the terms, conditions and provisions hereof or thereof will:
 
(i) assuming the receipt of all necessary consents and approvals and the filing
of all necessary documents as described in Section 5.4(b)(ii), result in a
breach of the terms, conditions or provisions of, or constitute a default, an
event of default or an event creating rights of acceleration, termination or
cancellation or a loss of rights under, or result in the creation or imposition
of any Encumbrance upon any of the securities or any of the assets of the
Company or the Subsidiary, under (1) the charter or by-laws or other applicable
organizational documents of AMR, the Company or the Subsidiary, (2) any material
contract, agreement, note, bond, instrument, mortgage, lease, license, franchise
or financial obligation to which AMR, the Company or the Subsidiary is a party
or any of their respective properties is subject or by which AMR, the Company or
the Subsidiary is bound, (3) any Court Order to which AMR, the Company or the
Subsidiary is a party or any of their respective properties is subject or by
which AMR, the Company or the Subsidiary is bound or (4) any Applicable Law
affecting AMR, the Company or the Subsidiary or any of their respective
properties, or
 
(ii) require the approval, consent, authorization or act of, or the making by
AMR, the Company or any Subsidiary of any notice, declaration, filing, permit or
registration with, any Person, except (1) in connection, or in compliance, with
the provisions of the HSR Act, and (2) such approvals, consents, authorizations,
declarations, filings or registrations the failure of which to be obtained or
made would not reasonably be expected to materially impair the Company’s or the
Subsidiary’s ability to conduct its business in the manner that it was conducted
immediately prior to the date hereof, materially impair the ability of the
Company to perform its obligations hereunder or prevent the consummation of any
of the transactions contemplated hereby.
 
5.5 Financial Statements.
 
Schedule 5.5 contains (i) the unaudited consolidated balance sheets of the
Company and the Subsidiary as of the Financial Statements Date, December 31,
2004, December 31, 2005 and December 31, 2006 and the unaudited consolidated
statements of income of the Company and the Subsidiary for the years then ended,
and (ii) the unaudited consolidated balance sheets of the Company and the
Subsidiary as of March 31, 2007 and 2008 and the unaudited statements of income
of the Company and the Subsidiary for the three-month periods then ended. Such
balance sheets and statements of income have been prepared in conformity with
GAAP (except that the financial statements do not contain footnotes), and such
balance sheets and related statements of income present fairly in accordance
with GAAP, in all material respects, the financial position and results of
operations of the Company and the Subsidiary, as of their respective dates and
for the respective periods covered thereby subject, in the case of the financial
statements referred to in clause (ii), to normal year-end adjustments (provided
that such adjustments are not material, either individually or in the
aggregate).
 
5.6 Operations Since Financial Statements Date.
 
Except as set forth in Schedule 5.6, since the Financial Statements Date, there
have been no changes in the business, assets, results of operations or condition
(financial or other) of the Company and the Subsidiary which have had or would
reasonably be expected to have a Material Adverse Effect.  Except as set forth
in Schedule 5.6, from the Financial Statements Date, the Company and the
Subsidiary have conducted the Business only in the ordinary course and neither
the Company nor the Subsidiary has taken any action that, if taken during the
period from the date hereof through the Closing Date, would constitute a breach
of Section 7.4; provided, that, for the purposes of this Section 5.6 references
to “the date hereof” in Section 7.4 shall be deemed to refer to the Financial
Statements Date.
 
5.7 Taxes.  
 
Except as set forth on Schedule 5.7, (i) the Company and the Subsidiary have
filed or participated in the timely filing of all material Tax Returns required
to have been filed on or before the date hereof and have paid in a timely manner
(or there has been timely paid on its behalf) all Taxes required to be paid by
or in respect of it (including withholding Taxes required to be paid or
withheld) and have established reserves in accordance with GAAP for any other
Taxes in respect of Pre-Closing Tax Periods; (ii) neither the Company nor the
Subsidiary has waived any statute of limitations in respect of Taxes of the
Company or the Subsidiary, pursuant to a waiver currently in effect; (iii) no
issues that have been raised in writing against the Company or the Subsidiary,
or in respect of which the Company or the Subsidiary could be liable for Tax, by
any taxing authority in connection with the Company or the Subsidiary are
currently pending; and (iv) all deficiencies asserted in writing or assessments
made in writing by any taxing authority have been fully satisfied by payment or
fully withdrawn. Except for the tax sharing arrangement between the Company and
AMR, there are no tax sharing or allocation agreements in effect as between the
Company or any predecessor or Affiliate thereof under which Buyer, the Company
or Subsidiary could be liable for any Taxes. As of the Closing Date, the Company
will have paid all amounts owed by it under the tax sharing arrangement with AMR
and that arrangement will be terminated on or prior to the Closing Date.
 
5.8 Governmental Permits.
 
Except as set forth in Schedule 5.8, the Company and the Subsidiary own, hold or
possess all licenses, franchises, permits, privileges, immunities, approvals and
other authorizations from a Governmental Body that are necessary to entitle them
to own or lease, operate and use their assets and to carry on and conduct the
Business substantially as conducted immediately prior to the date of this
Agreement (herein collectively called “Governmental Permits”), except for such
Governmental Permits as to which the failure to so own, hold or possess would
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.  Each of the Company and the Subsidiary has complied in all
material respects with all terms and conditions of the Governmental Permits and,
to the Knowledge of the Company, no condition exists that with notice or lapse
of time or otherwise would constitute a default under or would result in
non-compliance in any material respect with the terms of any such Governmental
Permit.  The Governmental Permits are in full force and effect and are not
subject to any suspension, cancellation, modification, revocation or any
proceedings or investigations related thereto, and, to the Knowledge of the
Company, no such suspension, cancellation, modification, revocation, proceedings
or investigation is threatened.
 
5.9 Assets Under Management.
 
(a) The aggregate Adjusted Assets Under Management by the Company and the
Subsidiary as of the Base Date are accurately set forth in Schedule 5.9.  Also
set forth in Schedule 5.9 is a list as of the Base Date of all Management
Contracts, setting forth with respect to each such Management Contract:
 
(i) the name of the Client under such Management Contract, indicating (A) any
such Client (other than any ERISA Client) that is AMR or an Affiliate of AMR,
and (B) any ERISA Client that is, holds the “plan assets” of, or acts on behalf
of, an employee benefit plan maintained by AMR or an Affiliate of AMR (any
Person described in clause (A) or (B), a “Related Client”);
 
(ii) the state (or, if such Client is not a U.S. citizen, the country) of which
such Client is a citizen or resident (in the case of individuals) or domiciled
(in the case of entities);
 
(iii) the amount of Adjusted Assets Under Management pursuant to such Management
Contract at the Base Date, and the nature of the Investment Management Services
provided (e.g., discretionary or non-discretionary, advisory or administrative,
whether any of such assets are the subject of a sub-advisory arrangement and, if
so, the identity of the sub-adviser, etc.); and
 
(iv) the fee schedule in effect with respect to such Management Contract
(including identification of any applicable sub-components of such fees, e.g.,
investment management fees, fees for any other services, etc., as applicable),
and a description of any fees payable by the underlying Client in connection
with Investment Management Services (or other services) provided by the Company
or the Subsidiary other than pursuant to such Management Contract.
 
Except as set forth in Schedule 5.9, there are no contracts, agreements,
arrangements or understandings pursuant to which the Company or any Subsidiary
has undertaken or agreed to cap, waive, offset, reimburse or otherwise reduce
any or all fees or charges payable by or with respect to any of the Clients set
forth in Schedule 5.9 or pursuant to any of the contracts set forth in Schedule
5.9.  Except as set forth in Schedule 5.9, the Company has not received written
notice from any Client of the Company (or, in the case of any Clients that are
collective investments vehicles, underlying investors therein, as applicable) of
its intention to terminate or materially reduce its investment relationship with
the Company or the Subsidiary, or adjust the fee schedule with respect to any
Management Contract in a manner which would reduce the fees payable to the
Company or the Subsidiary in connection with such Client relationship and, to
the Knowledge of the Company, no client has any intention to terminate or
materially reduce its investment relationship with the Company or the
Subsidiary, or adjust the fee schedule with respect to any Management Contract
in a manner which would reduce the fees payable to the Company or the Subsidiary
in connection with such Client relationship.


(b) Except as set forth in Schedule 5.9, neither the Company nor the Subsidiary
has any Management Contract or other arrangement with respect to which amounts
payable to the Company or the Subsidiary are based on performance or otherwise
provide for compensation on the basis of a share of capital gains upon or
capital appreciation of the funds (or any portion thereof) of any Client.
 
(c) Each Client to which the Company provides Investment Management Services
that is (i) an employee benefit plan, as defined in Section 3(3) of ERISA, that
is subject to Title I of ERISA, (ii) a person acting on behalf of such a plan or
(iii) an entity whose assets include the assets of such a plan, within the
meaning of ERISA and applicable regulations (an “ERISA Client”) has been managed
by the Company such that the Company in the exercise of management is in
compliance in all material respects with the applicable requirements of
ERISA.  Schedule 5.9 identifies each Client that is an ERISA Client.  The
Company is, and there has been no event or occurrence that has resulted or would
reasonably be expected to result in the Company failing to continue to qualify
as, a qualified professional asset manager within the meaning of Part V(a) of
Prohibited Transaction Class Exemption 84-14, as amended.  With the Company as
the qualified professional asset manager, the condition of Part I(g) of
Prohibited Transaction Class Exemption 84-14, as amended, is, and there has been
no event or occurrence that has resulted or would reasonably be expected to
result in such condition failing to be, satisfied.
 
(d) Each Client to which the Company provides Investment Management Services
that is registered as an investment company under the Investment Company Act
(including, in the case of any “series” investment company, each series thereof)
and each Exempt Fund Client is so identified on Schedule 5.9.  Other than the
Funds and the Exempt Fund Clients, neither the Company nor the Subsidiary
provides Investment Management Services to or through (i) any issuer or other
Person that is an investment company (within the meaning of the Investment
Company Act), (ii) any issuer or other Person that would be an investment
company (within the meaning of the Investment Company Act) but for the
exemptions contained in Section 3(c)(1), Section 3(c)(7), the final clause of
Section 3(c)(3) (common trust funds) or the third or fourth clauses of Section
3(c)(11) (single or collective trusts for qualified plans) of the Investment
Company Act, or (iii) any issuer or other Person that is or is required to be
registered under the laws of the appropriate securities regulatory authority in
the jurisdiction in which the issuer is domiciled (other than the United States
or the states thereof), which is or holds itself out as engaged primarily in the
business of investing, reinvesting or trading in securities.
 
(e) The Company has not received written notice from any Client of any material
dispute between the Company or the Subsidiary and any Client of the Company or
the Subsidiary and, to the Knowledge of the Company, no material dispute exists
between the Company or the Subsidiary and any Client of the Company or the
Subsidiary.
 
(f) Except as set forth in Schedule 5.9, no exemptive orders, “no-action”
letters or similar exemptions or regulatory relief have been obtained, nor are
any requests pending therefor, by or with respect to the Company, AMR or any
Fund, or any officer, director, partner or employee of the Company or the Funds
or employees of AA seconded to the Company, in connection with the business of
the Company or the Funds, or by or with respect to any Client of the Company or
the Subsidiary in connection with the provision of Investment Management
Services to such Client.
 
(g) All performance information provided, presented or made available by the
Company to any Client or potential Client has complied in all material respects
with Applicable Law and the Company maintains all documentation necessary to
form the basis for, demonstrate or recreate the calculation of the performance
or rate of return of all accounts that are included in a composite (current and
historical performance results) as required by Applicable Law.
 
5.10 Real Property.
 
(a) Neither the Company nor the Subsidiary owns any real property or holds any
option to acquire any real property.
 
(b) Schedule 5.10 sets forth a list of each lease or similar agreement under
which the Company or the Subsidiary is lessee of, or holds or operates, any real
property owned by any third Person (the “Properties”).  Copies of all leases of
Properties (the “Leases”) have been made available to Buyer.  Each Lease is
valid, binding and enforceable in accordance with its terms, is in full force
and effect, affords the Company or the Subsidiary, as applicable, peaceful and
undisturbed possession of the subject matter thereof and has not been modified,
amended, or altered, in writing or otherwise.  There is not with respect to any
such Leases any existing default or event that, with notice or lapse of time or
both, would constitute a default or event of default on the part of the Company
or the Subsidiary or, to the Knowledge of the Company, on the part of any other
party thereto, except such defaults or events of default or other events that
would not result in a Material Adverse Effect, and, to the Knowledge of the
Company, there is no existing default by any other party to any Lease.  The
performance by the Company of this Agreement will not result in the termination
of, or in any increase of any amounts payable under, any of the Leases.  Except
as set forth in Schedule 5.10, none of AMR, the Company or the Subsidiary has
assigned any of the Leases and has not sublet all or any portion of its leased
premises under any of the Leases.
 
5.11 Personal Property Leases.
 
Schedule 5.11 contains as of the date of this Agreement a list of each lease or
other agreement or right under which either the Company or the Subsidiary is
lessee of, or holds or operates, any machinery, equipment, vehicle or other
tangible personal property owned by a third Person, except those which are
terminable by the Company or the Subsidiary without penalty on notice of sixty
(60) days or less or which provide for annual rental payments of less than
$100,000.  The Company or the Subsidiary, as applicable, holds a valid leasehold
interest or other right in the properties leased or held pursuant to such
leases, agreements or rights.
 
5.12 Intellectual Property.  
 
Schedule 5.12 contains a complete and accurate list of all registered and
unregistered copyrights and applications therefor (including renewals) (the
“Copyrights”), registered and unregistered trademarks and applications therefor
(including renewals) (the “Trademarks”), registered and unregistered service
marks and applications therefor (including renewals), patents, patent
applications (including renewals), patent disclosures (together with all
re-issuances, continuations, continuations in part, revisions and extensions),
patent rights (collectively, the “Patents”), inventions and discoveries (whether
or not patentable and whether or not reduced to practice), trade names, trade
name rights, trade dress and corporate names (together with all translations,
adaptations, derivations and combinations thereof) or other similar rights used
or useable in the Business, including, specifically, the name (and any similar
name), logos, trademarks, service marks, or other similar rights used in
connection with the Business (whether or not owned or licensed), and all
licenses, sublicenses, agreements and permissions to or from third parties with
respect to the foregoing or rights related thereto and, in each case, which is
material to the Business (collectively, the “Intellectual Property
Rights”).  Such list includes, where applicable, the record owner, jurisdiction
and registration and/or application number, and date issued (or filed) for each
of the foregoing.  As to the Trademarks, Schedule 5.12 describes (i) those marks
currently owned by AA that are being assigned to the Company, and (ii) those
marks currently owned but not used by the Company that are being assigned to
AMR. Except as set forth in Schedule 5.12:
 
(a) the Company exclusively owns or possesses adequate and enforceable rights to
use, without payment to a third party, all of the Intellectual Property Rights
and Trade Secrets (as defined below), that are used in or necessary for the
conduct of the Business (“Company Intellectual Property Rights”) free and clear
of all Encumbrances;
 
(b) all Patents, Trademarks and Copyrights included in the Company Intellectual
Property Rights which are issued by or registered with, as applicable, the U.S.
Patent and Trademark Office, the U.S. Copyright Office or any similar office or
agency anywhere in the world are currently in compliance in all material
respects with formal legal requirements and are valid and enforceable;
 
(c) there are no pending, or, to the Knowledge of the Company, threatened claims
against the Company alleging that the operation of the Business or any of the
Company Intellectual Property Rights infringes, misappropriates or conflicts
with the rights of others (“Third Party Rights”);
 
(d) neither the Business nor the Company Intellectual Property Rights infringes,
misappropriates or conflicts with any Third Party Right;
 
(e) the Company has not received any communications alleging that the Company or
the Subsidiary has violated or, by conducting its business, would infringe,
misappropriate or violate any Third Party Rights or that any of the Company
Intellectual Property Rights are invalid or unenforceable;
 
(f) to the Knowledge of the Company, no third party is violating,
misappropriating or infringing any of the Company’s Intellectual Property
Rights;
 
(g) the Company has taken all reasonable security measures to protect the
secrecy, confidentiality and value of any trade secrets it may own (the “Trade
Secrets”).  No material Trade Secrets have been disclosed by the Company to any
person or entity other than employees or contractors performing services for the
Company who had a need to know and use such Trade Secrets in the course of their
employment or contract performance.  The Company has the right to use, free and
clear of claims of third parties, all of the Trade Secrets.  To the Knowledge of
the Company, no third party has asserted that the use by either the Company or
the Subsidiary of any Trade Secrets misappropriates or violates any Third Party
Right;
 
(h) To the Knowledge of the Company, any Software owned or used by the Company
and the Subsidiary is free from any material uncorrected defects or programming
or documentation errors, and the Company is not aware of the existence of any
material defects or viruses that would cause an interruption to the operation of
such Software;
 
(i) The Company and the Subsidiary have complied and are complying in all
material respects with all Applicable Laws and contractual obligations and their
own internal policies applicable to privacy, data security and data
protection.  The Company and the Subsidiary have implemented reasonable backup
and disaster recovery technology consistent with normal industry practice.  The
Company and the Subsidiary have not experienced any losses or theft of data; and
 
(j) Except for the Intellectual Property Rights licensed to the Company pursuant
to the AAdvantage Participation Agreement, Seller does not own or control any
Company Intellectual Property Rights material to the operation of the business.
 
5.13 Assets.
 
(a)            Except for assets disposed of in the ordinary course of business
since the Financial Statements Date, the Company and the Subsidiary have valid
title to each item of machinery, equipment and other tangible or intangible
property reflected on the Financial Statements as owned by the Company and the
Subsidiary, free and clear of all Encumbrances, except for Permitted
Encumbrances.  All items of machinery, equipment or other tangible personal
property of the Company are usable in the ordinary course of business.
 
(b)            The Company and the Subsidiary taken as a whole have ownership of
or rights in, free and clear of Encumbrances (except Permitted Encumbrances),
all of the assets, properties and rights (including all books and records), and
have access to all services provided by the Seller or by contractors of the
Seller to the Company as of the date hereof, used in or necessary for the
conduct of their business in all material respects as currently conducted or
reasonably anticipated to be conducted, including without limitation those
assets set forth in Schedule 5.13.
 
5.14 No Violation, Litigation or Regulatory Action.
 
Except as set forth in Schedule 5.14:
 
(a) the Company and the Subsidiary have complied, in all material respects, with
all Applicable Laws and Court Orders;
 
(b) there are no lawsuits, claims, suits, proceedings or investigations pending
or, to the Knowledge of the Company, threatened against the Company or the
Subsidiary or affecting the properties or assets of the Company or the
Subsidiary, or, as to matters related to the Company or the Subsidiary, against
any officer, director, stockholder or employee performing services for the
Company or the Subsidiary in their respective capacities in such positions;
 
(c) there are no lawsuits, claims, suits, proceedings or investigations pending
or, to the Knowledge of the Company, threatened relating to the termination of
or limitation of the rights of the Company under or with respect to the
Company’s registration under the Advisers Act, the Company’s ability to act as a
qualified professional asset manager within the meaning of Part V(a) of
Prohibited Transaction Class Exemption 84-14, as amended, or any similar or
related rights under any registrations or qualifications with various states or
other jurisdictions; and
 
(d) there are no lawsuits, claims, suits, proceedings or investigations pending
or, to the Knowledge of the Company, threatened against the Company or the
Subsidiary that question the legality of the transactions contemplated by this
Agreement or any of the Company Ancillary Agreements or that are reasonably
expected to materially impair the ability of the Company to perform its
obligations hereunder or prevent the consummation of the transactions
contemplated hereby.
 
5.15 Contracts.  Except as set forth in Schedule 5.15 or any other Schedule
hereto, as of the date of this Agreement, neither the Company nor the Subsidiary
is a party to or bound by:
 
(a) any Management Contract or any other contract for the provision of
Investment Management Services or other similar services;
 
(b) any contract or agreement for the provision of services to Clients of the
Company or the Subsidiary, other than Investment Management Services (e.g., tax
preparation or similar services);
 
(c) other than Management Contracts, any contract or agreement providing for the
indemnification by the Company or the Subsidiary of any Person with respect to
liabilities, whether absolute, accrued, contingent or otherwise that would be
material to the Business;
 
(d) any plan or contract providing for bonuses, pensions, options, stock (or
other beneficial interest) purchases (or other securities or phantom equity
purchases), incentive compensation, deferred compensation, retirement payments,
profit sharing, severance or the like;
 
(e) any employment contract or contract for services which is not terminable at
will by the Company or the Subsidiary without liability for any penalty or
severance payment (excluding any liability or obligation imposed by statute
(e.g., COBRA));
 
(f) any contract or agreement with any investment or research consultant,
solicitor or sales agent, or otherwise with respect to the referral of business
to the Company or the Subsidiary (including without limitation any agreement
with respect to solicitation of prospective investors in any of the Funds);
 
(g) any license agreement (as licensor or licensee) (other than any such
agreement the subject matter of which is off-the-shelf, commercially available
software), including without limitation any source code agreements for Software
owned by the Company or the Subsidiary;
 
(h) any contract for the purchase by the Company or the Subsidiary of services,
supplies, components or equipment which involved the payment of more than
$50,000 in the year ended December 31, 2007;
 
(i) any loan agreements, promissory notes, indentures, bonds, security
agreements, guarantees or obligations for Indebtedness or other instruments
involving Indebtedness in an amount in excess of $100,000;
 
(j) any partnership, joint venture or other similar agreement or arrangement;
 
(k) any agreement containing any covenant or provision prohibiting the Company
or the Subsidiary or any employee who performs services for the Company from
engaging in any line or type of business, competing with any Person or operating
in any geographical area, including by means of a grant of exclusivity (except
for such agreements which shall not apply to the Company or the Subsidiary or
any such employee upon Closing);
 
(l) any contract or agreement to cap fees, share fees or other payments, share
expenses, waive fees or to reimburse or assume any or all fees or expenses
thereunder that would be material to the Business, taken as a whole;
 
(m) any contract or agreement (other than shareholder servicing agreements, the
revenues and expenses of which are accurately reflected in the management
projections shown to  Buyer, consistent with the assumptions underlying the
composition and amount of AUM contained therein, which are consistent with
historical trends) that provides for aggregate annual future payments by the
Company or the Subsidiary of more than $50,000 or that has an unexpired term
exceeding one year and that may not be canceled upon sixty (60) days’ or less
notice without any liability, penalty or premium, or that provides for the
payment of royalties to a third party;
 
(n) any contract or agreement that was entered into by the Company or the
Subsidiary with a stockholder, officer, director or employee of the Company or
the Subsidiary or, to the Knowledge of the Company, any family member or
Affiliate of any of the foregoing;
 
(o) any collective bargaining or similar agreement; or
 
(p) any contract or agreement relating to the redemption or purchase of capital
stock or all or substantially all of the assets of the Company or equity
interests of the Subsidiary or any acquisition, merger or similar agreement.
 
5.16 Status of Contracts.
 
Except as set forth in Schedule 5.16 or in any other Schedule hereto, each of
the leases, contracts, licenses and other agreements listed in Schedules 5.9,
5.10, 5.11, 5.12 and 5.15 (collectively, the “Business Agreements”) is in full
force and effect.  Neither the Company nor the Subsidiary is in or, to the
Knowledge of the Company, alleged to be in breach or default under any of the
Business Agreements, and, to the Knowledge of the Company, no other party to any
such Business Agreement is in or is alleged to be in breach or default in any
material respect thereunder.
 
5.17 ERISA.
 
(a) Each Welfare Plan, Pension Plan, bonus, profit sharing, deferred
compensation, incentive compensation, stock ownership, stock purchase, stock
option, phantom stock or other equity-based or other employee benefit plan and
each employment, retention, consulting, change in control, termination or
severance plan, program, arrangement or agreement, maintained or established in
connection with the Business, in which at least one employee performing services
for the Company participates (whether or not subject to ERISA) is listed on
Schedule 5.17(a) (the “Plans”), and the Company has made available to Buyer
either a true and correct copy of each such Plan, all material amendments or
modifications to any such Plan or a current summary plan description used in
connection with such Plan.  With respect to any Pension Plan maintained by AMR
or the Company that is subject to Title IV of ERISA, there has not been a plan
termination or any other event that would cause the Company or the Subsidiary to
incur liability under Sections 4062, 4063, 4064, 4067 or 4069 of ERISA or to
have a lien imposed on its assets under Section 4068 of ERISA.  The Company has
never maintained and has never been obligated to contribute to a multiemployer
plan (as defined in Section 3(37) of ERISA).
 
(b) No event or condition has occurred that would reasonably be expected to give
rise to a material liability of the Company as a result of the termination of a
pension plan subject to Title IV of ERISA, any failure to contribute to any
pension plan subject to Section 412 of the Code or the withdrawal or any other
event with respect to a multiemployer plan or multiple employer plan subject to
Title IV of ERISA.
 
(c) Except as set forth in Schedule 5.17(c), with respect to each Welfare Plan
and Pension Plan listed on Schedule 5.17(a), (i) each such plan has been
maintained and operated in compliance in all material respects with the
applicable requirements of the Code and ERISA and the regulations issued
thereunder and (ii) no litigation or asserted claims against the Company exist
with respect to any such plan other than claims for benefits in the normal
course of business.
 
(d) Any employee benefits other than those listed in Schedule 5.17(a) relating
to the Business which are in effect on the Closing Date and as to which the
Company has or may have in the future any liability (other than regular wages or
salary), such as any fringe benefits described in Section 132 of the Code and
any education assistance plans under Section 127 of the Code are listed in
Schedule 5.17(d), and any written document which exists with respect to any such
employee benefit has been made available to Buyer by the Company.
 
5.18 Employee Relations and Agreements.
 
(a) Schedule 5.18 contains a true and complete listing, as of a recent date, of
all employees of American Airlines, Inc. (“AA”) who are seconded to the Company
and whose annual base salaries exceed $100,000, their annual base salary and
date of hire.  Since the Financial Statements Date, except as disclosed on
Schedule 5.18 or as has occurred in the ordinary course of business and
consistent as to timing and amount with past practices, AA has not:  (i)
increased the compensation payable or to become payable to or for the benefit of
any of the employees seconded to the Company, (ii) provided any of the employees
seconded to the Company with increased security or tenure of employment, (iii)
increased the amount payable to any of the employees seconded to the Company
upon the termination of such persons’ employment, or (iv) increased, augmented
or improved benefits granted to or for the benefit of any of the employees
seconded to the Company under any bonus, incentive compensation (including any
equity-based compensation), profit sharing, pension, retirement, deferred
compensation, insurance or other direct or indirect benefit plan or
arrangement.  Neither the Company nor the Subsidiary has any employees.
 
(b) Except as set forth in Schedule 5.18, neither AMR, AA nor the Company is a
party to or bound by any labor contract or collective bargaining agreement
affecting employees seconded by AA to the Company.
 
(c) Except as set forth in Schedule 5.18, no union or similar organization
represents employees of AA seconded to the Company and, to the Knowledge of the
Company, no such organization is attempting to organize such employees.
 
(d) Except as set forth in Schedule 5.18, no director, officer or employee of AA
seconded to the Company or the Subsidiary is a party to any Plan that entitles
him or her to compensation or other consideration upon the acquisition by any
Person of control of the Company or any Subsidiary or upon the closing of the
transactions contemplated hereby.
 
(e) Neither the Company nor the Subsidiary is a party to, or otherwise bound by,
any consent decree with, or citation by, any Governmental Body relating to
employee or employment practices.
 
(f) The Company and the Subsidiary are in compliance with all Applicable Laws
relating to employment, including, without limitation, Applicable Laws relating
to discrimination, hours of work and the payment of wages or overtime wages and
there are no complaints, lawsuits, or other proceedings pending or, to the
Knowledge of the Company, threatened against the Company or the Subsidiary
brought by or on behalf of any applicant for employment, any current or former
employee, any current or former employee of AA seconded to the Company or any
class of the foregoing, relating to any such Applicable Law or regulation, or
alleging breach of any express or implied contract of employment, wrongful
termination of employment, or alleging any other discriminatory, wrongful or
tortuous conduct in connection with the employment relationship.
 
(g) Since December 31, 2007, no key employee of AA seconded to the Company has
terminated, or given notice of his or her intent to terminate, employment.
 
5.19 Insurance.
 
AMR or the Company currently maintain the insurance policies and coverages set
forth in Schedule 5.19.  The insurance provided under such insurance policies is
in such amounts, with such deductibles and against such risks and losses as are
reasonable in respect of the operations of the Business.  Such insurance
policies are in full force and effect and all premiums due and payable thereon
have been paid in full, and no written notice of cancellation or termination has
been received with respect to any such insurance policy, which has not been
replaced on substantially similar terms prior to the date of such
cancellation.  Except as set forth in Schedule 5.19, there are no material
outstanding claims under any such insurance policy.
 
5.20 No Brokers.
 
Except for the fees and commissions set forth in Schedule 5.20, for which AMR is
solely responsible, none of AMR, the Company or the Subsidiary nor any Person
acting on behalf of any of them has paid or become obligated to pay any fee or
commission to any broker, finder or intermediary for or on account of the
transactions contemplated by this Agreement.
 
5.21 Registration as Investment Adviser.
 
(a) The Company is duly registered as an investment adviser under the Advisers
Act and the rules and regulations thereunder and has completed notice filings
for each state listed in Schedule 5.21, which jurisdictions are the only
jurisdictions wherein the Company is required to make such filings.
 
(b) The Company has filed a Form ADV with the SEC in accordance with the
Advisers Act, which Form at the time of filing was, and as amended and
supplemented is, in effect pursuant to the requirements of the Advisers
Act.  The Company has heretofore made available to Buyer copies of its Form ADV
as amended or supplemented. The Company and each of its investment adviser
representatives (as such term is defined in Rule 203A-3(a) under the Advisers
Act) have, and until the time of the Closing will have, all material
Governmental Permits required in order for them to conduct the Business in the
manner presently conducted.  None of the Company, the Subsidiary or any of such
representatives is subject to any material limitation imposed in connection with
one or more of the Governmental Permits. Except as set forth on Schedule 5.21,
none of the Company, the Subsidiary or, in connection with their service to the
Company or the Subsidiary, any of their respective directors or officers or the
employees of AA seconded to them, is registered or required to be registered as
a broker or dealer, a commodity trading adviser, a commodity pool operator, a
futures commission merchant, an introducing broker, a registered representative
or associated person, a counseling officer, an insurance agent, a sales person
or in any similar capacity with the SEC, the Commodity Futures Trading
Commission, the National Futures Association, the Financial Industry Regulatory
Authority, Inc. (or its predecessor, the National Association of Securities
Dealers, Inc.), the securities commission of any state or any other
self-regulatory body.  Except as set forth on Schedule 5.9, no person, other
than full-time employees of AA seconded to the Company, renders Investment
Management Services to or on behalf of Clients or solicits Clients with respect
to the provision of Investment Management Services by either the Company or the
Subsidiary.  Those officers and employees of the Company and the Subsidiary who
are required to be licensed or registered for the activities conducted by them
in respect of the Business are and at all times since January 1, 2003 have been
duly licensed or registered in each state or jurisdiction in which and with each
Governmental Body with whom such licensing or registration is so required.  Each
such registration or license is in full effect, except where the failure to be
so licensed or registered, individually or in the aggregate, would not
reasonably be expected to have an adverse impact on the Business in any material
respect.  None of these officers and employees is, or, since January 1, 2003,
has been subject to any material disciplinary or other material regulatory
compliance action or material complaint by a Governmental Body or Client.
 
(c) None of the Company, the Subsidiary or any person “associated” (as defined
under both the Investment Company Act and the Advisers Act) with either the
Company or the Subsidiary has been (i) convicted of any crime or is or has
engaged in any conduct that would be a basis for (A) denial, suspension or
revocation of registration of an investment adviser under Section 203(e) of the
Advisers Act, or (B) ineligibility to serve as an investment adviser (or in any
other capacity contemplated by the Investment Company Act) to a registered
investment company pursuant to Section 9(a) or 9(b) of the Investment Company
Act and, to the Knowledge of the Company, there is no proceeding or
investigation that is reasonably likely to become a basis for any such
ineligibility, disqualification, denial, suspension or revocation or (ii)
subject to voluntary or involuntary petition under the federal bankruptcy laws
or any state insolvency law or the appointment of a receiver, fiscal agent or
similar officer by a court for his or her business or property or that of any
partnership of which he or she was a general partner or any corporation or
business association of which he or she was an executive officer.
 
(d) The Company has adopted a written policy regarding insider trading and a
Code of Ethics which complies in all material respects with all applicable
provisions of the Advisers Act (including without limitation with respect to
insider trading and personal trading under Section 204A thereof and Rule 204A-1
thereunder) and the Investment Company Act (including without limitation Section
17(j) thereof), a copy of which has been made available to Buyer.  All employees
of AA seconded to the Company have executed acknowledgments that they are bound
by the provisions of such Code of Ethics and insider trading policies.  Each
Fund has adopted a Code of Ethics which complies in all material respects with
all applicable provisions of the Investment Company Act (including without
limitation Section 17(j) thereof), copies of which have been made available to
Buyer.  Except as set forth on Schedule 5.21, during the past three (3) years,
there have been no actions taken against any employee with regard to any
violations of such Code of Ethics or insider trading policies that resulted in
the termination of employment or the imposition of monetary penalties.
 
5.22 Filing of Reports; Maintenance of Records. Except for immaterial delays in
filing,
 
the Company (a) has timely made all filings, including reports and other
documents, required by the Advisers Act, (b) has timely made all disclosures and
delivered all documents required by the Advisers Act to be delivered to its
Clients and (c) has maintained all books and other records required by the
Advisers Act.  All filings, reports, disclosures and other documents were in
compliance, in all material respects, with the Advisers Act at the time filed or
made.  The Company has heretofore made available to Buyer copies of all such
filings, disclosure documents and books and records.
 
5.23 Fee Arrangements, Expenses and Custody of Funds.
 
The Company has complied in all material respects with the fee arrangement
restrictions set forth in the Advisers Act. The Company does not maintain
custody or constructive custody of any funds or securities of any Client except
to the extent that it may be deemed to have custody by virtue of arrangements
for the payment of fees from Client accounts.
 
5.24 Fund Matters.
 
(a) Schedule 5.24(a) describes each of the investment advisory agreements,
distribution or underwriting contracts, plans adopted pursuant to Rule 12b-1
under the Investment Company Act, arrangements for the payment of service fees
(as such term is defined in Rule 2830 of the NASD Conduct Rules), administrative
services agreements and other agreements and contracts (other than agreements
and contracts entered into by the Funds in the ordinary course of business in
connection with the making of portfolio investments) (collectively, the “Fund
Agreements”) pertaining to any of the Funds.  As to each Fund, there is in
effect an investment advisory, distribution or underwriting agreement (as
applicable), except that, in the case of the American Beacon Master Funds, there
is no distribution or underwriting agreement.  Each Fund Agreement pursuant to
which the Company has received compensation with respect to its activities in
connection with any of the Funds was duly approved in accordance with the
applicable provisions of the Investment Company Act.
 
(b) Except as set forth in Schedule 5.24(b), there are no special restrictions,
consent judgments or SEC or judicial orders on or with regard to any of the
Funds currently in effect.
 
(c) Each of the Trusts is duly organized, validly existing and in good standing
in the jurisdiction in which it is organized and has all requisite trust power
and authority to conduct its business in the manner and in the places where such
business is currently conducted.  Each Fund is and has been, since its
inception, engaged solely in the business of an investment company.
 
(d) Each of the American Beacon Master Funds, American Beacon Funds, Mileage
Funds and Select Funds is, and at all times required under the securities laws
has been, a series of, respectively, the Master Trust, American Beacon Funds
Trust, Mileage Funds Trust and Select Funds Trust. Each such Fund is a
registered investment company under the Investment Company Act and is in
compliance with Applicable Laws of the SEC and any other Governmental Body or
self-regulatory body having jurisdiction over such Fund in all material
respects.  Since their initial offering, shares of each of the Funds have been
duly qualified for sale under the securities laws of each jurisdiction in which
they have been sold or offered for sale at such time or times during which such
qualification was required.  The shares of each of the Funds (excluding the
American Beacon Master Funds) have been registered under the Securities Act
during such period or periods for which such registration was required, the
related registration statement has become effective under the Securities Act, no
stop order suspending the effectiveness of any such registration statement has
been issued and no proceedings for that purpose have been instituted or, to the
Knowledge of the Company, are contemplated, and neither such registration
statement nor any amendments thereto contained, at the time such registration
statement or amendment became effective, any untrue statement of a material fact
or omitted to state a material fact required to be stated therein or necessary
to make the statements therein not misleading.  The offering and sale of shares
of each of the American Beacon Master Funds do not require registration of such
shares under the Securities Act.  Copies of the current registration statement
of each of the Funds under the Investment Company Act and, with the exception of
the American Beacon Master Funds, under the Securities Act have been made
available to Buyer by the Company.  All of the outstanding shares of beneficial
interest of each Fund are duly authorized, validly issued, fully paid and
non-assessable.
 
(e) Except as would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, or subject the Funds to any
regulatory sanctions or a valid Fund shareholder claim, each of the Funds’
investments has been made in accordance with its investment policies and
restrictions set forth in its registration statement in effect at the time the
investments were made and has been held in accordance with its respective
investment policies and restrictions, to the extent applicable and in effect at
the time such investments were held.
 
(f) (i) Except for immaterial delays in filing, each of the Funds has timely
filed (other than in respect of Taxes, which are the subject of separate
representations and warranties set forth herein) all reports, registration
statements and other documents, together with any amendments required to be made
with respect thereto, that were required to be filed with any Governmental Body,
including the SEC (the “Fund Regulatory Documents”), and has paid all fees and
assessments due and payable in connection therewith, and (ii) as of their
respective dates, each of the foregoing filings complied in all material
respects with the requirements of the securities laws and the rules and
regulations of the SEC promulgated thereunder applicable to such Fund Regulatory
Documents, and none of the Fund Regulatory Documents or related prospectuses, as
of their respective dates, contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading.  The Company has made available to Buyer a copy
of each Fund Regulatory Document filed with the SEC since January 1, 2005 and
will deliver to Buyer promptly after the filing thereof a copy of each Fund
Regulatory Document filed with the SEC by a Fund after the date hereof and prior
to the Closing.
 
(g) Except as set forth on Schedule 5.24(g), (i) for all taxable years since
2002, each of the Funds (other than the American Beacon Master Fund, which is
taxable as a partnership) has elected to be treated as, and has qualified as, a
regulated investment company taxable under Subchapter M of Chapter 1 of the Code
and under any similar provisions of state or local law in any jurisdictions in
which such Fund filed, or is required to file, a Tax Return; (ii) each of the
Funds has filed or participated in the timely filing of all material Tax Returns
required to have been filed on or before the date hereof and has paid in a
timely manner (or there has been timely paid on its behalf) all material Taxes
required to have been paid by or in respect of it (including withholding Taxes
required to be paid or withheld) or have established reserves in accordance with
GAAP for any other Taxes in respect of Pre-Closing Tax Periods; (iii) no Fund
has waived any statute of limitations in respect of Taxes of such Fund, pursuant
to a waiver currently in effect; (iv) no issues that have been raised in writing
by any taxing authority in connection with the Funds are currently pending; and
(v) all deficiencies asserted in writing or assessments made in writing by any
taxing authority have been fully satisfied by payment or fully withdrawn.
 
(h) The Company has made available to Buyer copies of the most recently
available audited financial statements, prepared in accordance with GAAP, of
each of the Funds, and unaudited financial statements, prepared in accordance
with GAAP, of each of the Funds for the first six months of its most recent
fiscal year if the ending date of such six-month period occurred more than sixty
(60) days prior to the date of this Agreement (each hereinafter referred to as a
“Fund Financial Statement”).  To the Knowledge of the Company, each of the Fund
Financial Statements is consistent with the books and records of the related
Fund, and presents fairly the consolidated financial position of the related
Fund in accordance with GAAP applied on a consistent basis (except as otherwise
noted therein) at the respective date of such Fund Financial Statement and the
results of operations and cash flows for the respective periods indicated.  The
Fund Financial Statements reflect and disclose all material changes in
accounting principles and practices adopted by each of the Funds during the
periods covered by each Fund Financial Statement.
 
(i) Except as currently disclosed in Item 11 to Part I of the Company’s Form
ADV, there is no litigation or legal action, suit, proceeding or investigation
at law or in equity pending in any court or before or by any governmental agency
or instrumentality, department, commission, board, bureau or agency, or before
any arbitrator, by or against any of the Funds or the Trusts, or any officer or
trustee thereof relating to the activities of the Funds or the Trusts, any
disqualification of the Company under Section 9(a) of the Investment Company
Act, or any event which would require the Company to give an affirmative
response to any of the questions in Item 11 to Part I of its Form ADV (or any
similar or successor form) and, to the Knowledge of the Company, no such
litigation, legal action, suit, proceeding or investigation at law or in equity
is threatened.  There are no judgments, injunctions, orders or other judicial or
administrative mandates outstanding against or affecting any of the Funds or the
Trusts or any officer or trustee thereof relating to the activities of or
affecting the Funds or the Trusts.
 
5.25 Exempt Fund Clients.
 
(a) To the Knowledge of the Company, (x) each Exempt Fund Client has been duly
organized and is validly existing and in good standing under the laws of the
jurisdiction of its organization and has all requisite corporate, partnership,
limited liability company or similar power and authority, and possesses all
rights, licenses, authorizations and approvals necessary to entitle it to use
its name, to own, lease or otherwise hold its properties and assets and to carry
on its business as it is now conducted, and is duly qualified, licensed or
registered to do business in each jurisdiction where it is required to do so
under Applicable Law (except where the failure to do so is not material to its
business); and (y) each Exempt Fund Client is in compliance in all material
respects with the terms and conditions of its constituent documents.
 
(b) All outstanding shares or units of each Exempt Fund Client have been issued
and sold in substantial compliance with Applicable Law; and each Exempt Fund
Client, since inception of operations, has been operated and is currently
operating in compliance in all material respects with its respective investment
objectives and policies and Applicable Law.
 
(c) None of the Exempt Fund Clients has been enjoined, indicted, convicted or
made the subject of disciplinary proceedings, consent decrees or administrative
orders on account of any violation of the rules or orders of any Governmental
Body or self-regulatory body having jurisdiction over the Exempt Fund Client.
 
5.26 Information in Proxy Statements.
 
None of the information in any proxy statement described in Section 7.7 hereof
(other than any information to be supplied by or on behalf of Buyer or its
Affiliates for inclusion therein) will, at the time any such proxy statement is
mailed to the shareholders of the applicable fund, or at the time of the meeting
of the shareholders of such fund, contain, any untrue statement of a material
fact or omit to state any material fact required to be stated therein or
necessary in order to make the statements therein, in light of the circumstances
under which they were made, not misleading.
 
5.27 No Undisclosed Liabilities.
 
Neither the Company nor the Subsidiary has any material liabilities or
obligations, whether accrued, absolute, contingent or otherwise, asserted or
unasserted, required to be on a balance sheet prepared in accordance with GAAP
except liabilities or obligations (a) stated or adequately reserved against in
the unaudited consolidated balance sheet included in the Financial Statements,
(b) set forth on Schedule 5.27 or any other Schedule hereto, or (c) incurred
since the Financial Statements Date in the ordinary course of business
consistent (as to character, manner and amount) with past practice, which are
completely and accurately reflected on the Company’s books and records.
 
5.28 Transactions with Affiliates.
 
 Except as set forth on Schedule 5.28, there are no loans, leases or other
agreements or transactions involving in excess of $50,000 annually between the
Company, the Subsidiary or AMR, on the one hand, and any present or former
director, officer or employee of the Company, the Subsidiary or AA seconded to
the Company, or any member of such officer’s, director’s or employee’s Immediate
Family, or any person controlled by such officer, director or employee or his or
her Immediate Family, on the other hand, other than payments for services
rendered in the ordinary course.  Any item listed on Schedule 5.28 was entered
into on an arm’s-length basis and is on terms and conditions no less favorable
to the Company than could be obtained from nonrelated persons.
 
5.29 Illegal Payments.
 
Neither the Company, the Subsidiary nor, to the Knowledge of the Company, any
Person affiliated with the Company or the Subsidiary has ever offered, made or
received on behalf of the Company or the Subsidiary any illegal payment or
contribution of any kind, directly or indirectly, including, without limitation,
payments, gifts or gratuities, to any person, entity, or United States or
foreign national, state or local government officials, employees or agents or
candidates therefor or other Persons.
 
5.30 Investment Intent; Accredited Investor.  
 
(a) Seller is acquiring the shares issued as the Stock Consideration for its own
account, for investment and without any intention of distributing or selling
such shares in violation of the Securities Act or any applicable state
securities law.
 
(b) Seller qualifies as an “accredited investor,” as such term is defined in
Rule 501(a) promulgated pursuant to the Securities Act.
 
(c) Seller qualifies as a “qualified purchaser” within the meaning of Sections
3(c)(7) and 2(a)(51) of the Investment Company Act and the related rules
thereunder.
 
(d) Seller understands that the shares issued as the Stock Consideration have
not been registered under the Securities Act.  Seller acknowledges that such
shares may not be transferred, sold, offered for sale, pledged, hypothecated or
otherwise disposed of without registration under the Securities Act and any
other provision of applicable state securities Laws or pursuant to an applicable
exemption therefrom.
 
ARTICLE VI                                
 
REPRESENTATIONS AND WARRANTIES OF BUYER
 
As an inducement to Seller and the Company to enter into this Agreement and to
consummate the transactions contemplated hereby, Buyer hereby represents and
warrants to Seller and  the Company as follows:


6.1 Organization of Buyer.
 
Buyer is a corporation duly organized, validly existing and in good standing
under the laws of the State of Delaware.  Buyer has the corporate power and
authority to own or lease and operate its assets and to carry on its businesses
in the manner that they were conducted immediately prior to the date of this
Agreement.
 
6.2 Authority of Buyer; Conflicts.
 
(a) Buyer has the corporate or other power and authority to execute, deliver and
perform this Agreement and each of the Buyer Ancillary Agreements to which it is
a party.  The execution, delivery and performance of this Agreement and the
Buyer Ancillary Agreements by Buyer have been duly authorized and approved by
Buyer’s board of directors and do not require any further authorization or
consent of Buyer or its members.  This Agreement has been duly authorized,
executed and delivered by Buyer and (assuming the valid authorization, execution
and delivery of this Agreement by AMR and the Company) is the legal, valid and
binding agreement of Buyer enforceable in accordance with its terms, and each of
the Buyer Ancillary Agreements has been duly authorized by Buyer and upon
execution and delivery by Buyer will be (assuming the valid authorization,
execution and delivery by AMR and/or the Company, where AMR and/or the Company
is a party, or the other party or parties thereto) a legal, valid and binding
obligation of Buyer enforceable in accordance with its terms, subject, in the
case of the Agreement and each of the Buyer Ancillary Agreements, to bankruptcy,
insolvency, reorganization, moratorium and similar laws of general application
relating to or affecting creditors’ rights and to general equity principles.
 
(b) Neither the execution and delivery of this Agreement or any of the Buyer
Ancillary Agreements or the consummation of any of the transactions contemplated
hereby or thereby nor compliance with or fulfillment of the terms, conditions
and provisions hereof or thereof will:
 
(i) assuming the receipt of all necessary consents and approvals and the filing
of all necessary documents as described in Section 6.2(b)(ii), result in a
breach of the terms, conditions or provisions of, or constitute a default, an
event of default or an event creating rights of acceleration, termination or
cancellation or a loss of rights under (1) the certificate of formation or
operating agreement or other similar organizational documents of Buyer, (2) any
material contract, agreement, note, bond, instrument, mortgage, lease, license,
franchise or financial obligation to which Buyer is a party or any of their
respective properties is subject or by which Buyer is bound, (3) any Court Order
to which Buyer is a party or subject or (4) any Applicable Law affecting Buyer,
or
 
(ii) require the approval, consent, authorization or act of, or the making by
Buyer of any declaration, filing or registration with, any Person, except (1) in
connection, or in compliance, with the provisions of the HSR Act and (2) such
approvals, consents, authorizations, declarations, filings or registrations the
failure of which to be obtained or made would not materially impair the ability
of Buyer to perform its obligations hereunder or prevent the consummation of any
of the transactions contemplated hereby.
 
6.3 Capital Structure of Parent.  At the Closing, the shares of Class B Common
Stock issued to AMR as the Stock Consideration pursuant to Section 3.1 shall
constitute 100% of the issued and outstanding Class B Common Shares.  As of the
Closing, the Class B Common Stock shall represent 10% of the issued and
outstanding capital stock of Parent; provided, however, that in the event and to
the extent that there is a Shortfall, additional shares of Class A Common Stock
shall be issued at the Closing, at the same purchase price per share of Class A
Common Stock as originally paid by TPG and Pharos, to make up such Shortfall and
no additional shares of Class B Common Stock shall be issued as Stock
Consideration as a consequence of the issuance of additional shares of Class A
Common Stock issued in connection with covering the Shortfall.  All issued and
outstanding Class B Common Stock issued to AMR as the Stock Consideration shall
be duly authorized, validly issued and outstanding, fully paid and
nonassessable, and free of preemptive rights. Immediately prior to the Closing,
Buyer shall own beneficially and of record the shares of Class B Common Stock
constituting the Stock Consideration, free and clear of all Encumbrances, and
upon issuance of the Stock Consideration to AMR pursuant to Section 3.1, AMR
shall receive such shares free and clear of all Encumbrances, except as provided
in this Agreement or the Stockholders' Agreement.  As of the Closing, Parent
will own 100% of the outstanding capital stock of Buyer, free and clear of all
Encumbrances.  At the Closing, except as provided in this Agreement the
Subscription Agreement by and between Parent and TCW, neither Parent nor Buyer
is a party to, or bound by, any agreement, arrangement or commitments to issue
or sell any shares of capital stock or any securities or obligations convertible
into or exercisable or exchangeable for, or giving any Person any right to
acquire from Parent or Buyer, any shares of capital stock of Parent or Buyer,
and no such securities or obligations are outstanding, other than the options
issued at the Closing to the Company’s management.
 
6.4 No Violation, Litigation or Regulatory Action.
 
Except as set forth in Schedule 6.3:
 
(a) there are no lawsuits, claims, suits, proceedings or investigations pending
or, to the knowledge of Buyer, threatened against Buyer,  which are reasonably
expected to materially impair the ability of Buyer to perform its obligations
hereunder or prevent the consummation of any of the transactions contemplated
hereby; and
 
(b) there is no action, suit or proceeding pending or, to the knowledge of
Buyer, threatened that questions the legality of the transactions contemplated
by this Agreement or any of the Buyer Ancillary Agreements.
 
6.5 Financing.
 
Buyer will have sufficient funds available at Closing for it to pay the Closing
Cash Purchase Price.
 
6.6 No Brokers.
 
Except as set forth in Schedule 6.6, neither Buyer nor any Person acting on its
behalf has paid or become obligated to pay any fee or commission to any broker,
finder or intermediary for or on account of the transactions contemplated by
this Agreement.
 
6.7 Ineligible Persons.
 
Neither Buyer nor any “affiliated person” (as defined in the Investment Company
Act) thereof, as applicable, is ineligible pursuant to Section 9(a) or 9(b) of
the Investment Company Act to serve as an investment adviser (or in any other
capacity contemplated by the Investment Company Act) to a registered investment
company.  Neither Buyer nor any “person associated with” Buyer (as defined in
the Advisers Act), as applicable, is ineligible pursuant to Section 203 of the
Advisers Act to serve as an investment adviser or as an associated person to a
registered investment adviser or has failed to disclose as required any act
enumerated in Rule 206(4)-4(b) under the Advisers Act.
 
6.8 Facts Affecting Regulatory Approvals.
 
To the knowledge of Buyer, there is no fact, event or condition applicable to
Buyer which would reasonably be expected to adversely affect the likelihood of
Buyer securing the requisite approvals or consents of any Governmental Body to
the transactions contemplated by this Agreement.
 
6.9 Section 15 of the Investment Company Act.
 
Neither Buyer nor any of its Affiliates has any express or implied understanding
or arrangement which would impose an unfair burden on any of the Funds or would
in any way cause or result in a failure of the conditions contained in Section
15(f) of the Investment Company Act with respect to the transactions
contemplated hereby.
 
6.10 Information in Proxy Statements.
 
None of the information to be supplied in writing by or on behalf of Buyer or
its Affiliates expressly for inclusion in any proxy statement described in
Section 7.7 hereof will, at the time any such proxy statement is mailed to the
shareholders of the applicable fund, or at the time of the meeting of the
shareholders of such fund, contain,  any untrue statement of a material fact or
omit to state any material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading.
 
6.11 Investment Representations.  Buyer is acquiring the Shares for its own
account, for investment and without any intention of distributing such Shares in
violation of the Securities Act of 1933 or any applicable state securities law.
 
6.12 No Currently Expected Claims.  Based on Buyer’s current analysis of facts
revealed to Buyer by means of due diligence materials, disclosure schedules or
other information made available to Buyer by Seller and the Company, (i) Buyer
is not aware of any breach of any representation made by Seller in Section 5 and
(ii) currently does not expect to make a claim for a breach of any
representation made in Section 5. This representation is based upon Buyer’s
current knowledge of facts revealed to Buyer by means of due diligence
materials, disclosure schedules or otherwise, and does not foreclose Buyer from
making any claim of breach on any basis after the Closing.
 
ARTICLE VII                                           
 
ACTION PRIOR TO THE CLOSING DATE
 
The respective Parties hereto covenant and agree to take the following actions
between the date hereof and the Closing Date:


7.1 Access to Information.
 
The Company shall afford to the officers, employees and authorized
representatives of Buyer (including, without limitation, independent public
accountants and attorneys) reasonable access during normal business hours, upon
reasonable advance notice, to the offices, properties, and business and
financial records (including computer files, retrieval programs and similar
documentation) of the Company, the Subsidiary and the Funds and the employees of
AA seconded to the Company, to the extent Buyer shall reasonably deem necessary
or desirable, and shall furnish to Buyer or its authorized representatives such
additional information concerning the Company, the Subsidiary, the Clients and
the Funds as shall be reasonably requested; provided, however, that the Company
shall not be required to violate any obligation of confidentiality to which the
Company, the Subsidiary or the Funds is subject or to waive any privilege which
any of them may possess in discharging their obligations pursuant to this
Section 7.1.  Buyer agrees that such investigation shall be conducted in such a
manner as not to interfere unreasonably with the operations of the Company, the
Subsidiary, AMR or the Funds.  Notwithstanding the foregoing, the obligations of
the Company pursuant to this Section 7.1 (other than with respect to the
delivery of requested financial information) shall be subject to the right of
the Company to determine, in its reasonable discretion, the appropriate timing
of the disclosure of information it deems proprietary commercial information or
privileged information.
 
7.2 Notifications.
 
(a)            Each of Seller and Buyer shall promptly notify the other of any
action, suit or proceeding that shall be instituted or threatened against such
party to restrain, prohibit or otherwise challenge the legality of any
transaction contemplated by this Agreement.  Each Party hereto shall promptly
notify the other of any lawsuit, claim, proceeding or investigation that may be
threatened, brought, asserted or commenced against the Subsidiary, the Company
or Buyer, as the case may be, that would have been listed in Schedule 5.14 or
Schedule 6.3, as the case may be, if such lawsuit, claim, proceeding or
investigation had arisen prior to the date hereof.
 
(b)            Each of Seller and Buyer shall promptly notify the other upon
obtaining knowledge of (a) the occurrence or failure to occur of any event which
occurrence or failure would be likely to cause any representation or warranty
contained in this Agreement to be untrue or inaccurate in a manner reasonably
likely to result in the failure of a condition set forth in Article IX or
Article X and (b) any failure of such Party to comply with or satisfy any
covenant or agreement to be complied with or satisfied by it under this
Agreement in a manner reasonably likely to result in the failure of a condition
set forth in Article IX or Article X.
 
(c)            No notice under this Section 7.2 shall be deemed to have modified
any representation and/or warranty, cured any breach of covenant or otherwise
affected any of the rights or remedies of the Parties to this Agreement.
 
7.3 Consents of Third Parties; Governmental Approvals.
 
(a) The Company and Buyer will act diligently and reasonably in attempting to
secure, before the Closing Date, the consent, approval or waiver, in form and
substance reasonably satisfactory to the other Party, required to be obtained
from any party (other than a Governmental Body) to consummate the transactions
contemplated by this Agreement; provided, however, that such action shall not
include any requirement of the Company or any of its Affiliates (including the
Company and the Subsidiary) to commence or participate in any litigation, or
offer or grant any accommodation (financial or other) to any third party that it
is not contractually obligated to offer or grant.
 
(b) During the period prior to the Closing Date, Buyer shall act diligently and
reasonably, and the Company and Seller, upon the request of Buyer, shall use
commercially reasonable efforts to cooperate with Buyer, in attempting to secure
any consents and approvals of any Governmental Body required to be obtained by
Buyer in order to permit the consummation of the transactions contemplated by
this Agreement.
 
(c) Upon the terms and subject to the conditions set forth in this Agreement,
each of the Parties agrees to use commercially reasonable efforts to take, or
cause to be taken, all actions, and to do, or cause to be done, and to assist
and cooperate with the other Party in doing all things necessary, proper or
advisable to consummate, in the most expeditious manner practicable, the
transactions contemplated by this Agreement, including but not limited to: (i)
obtaining all necessary actions or non-actions, waivers, consents and approvals
from all Governmental Bodies and making all necessary registrations and filings
(including filings with Governmental Bodies) and taking all steps as may be
necessary to obtain an approval or waiver from, or to avoid an action or
proceeding by, any Governmental Body (including those in connection with the HSR
Act), (ii) defending any lawsuits or other legal proceedings, whether judicial
or administrative, challenging this Agreement or the consummation of the
transactions contemplated hereby, including seeking to have any stay or
temporary restraining order entered into by any court or other Governmental Body
vacated or reversed, (iii) in the case of Buyer, promptly, if required by any
Governmental Body in order to consummate the transactions contemplated hereby,
taking all steps and making all undertakings to secure antitrust clearance
(provided that in no event shall Buyer be required to effect the sale or other
disposition of material properties of Buyer or its subsidiaries), (iv) keeping
the other Party informed in all material respects of any material communication
received by such Party from, or given by such Party to, any Governmental Body
and of any material communication received or given in connection with any
proceeding by a private party relating to the transactions contemplated by this
Agreement, in each case regarding any of the transactions contemplated hereby,
(v) permitting the other Party to review any material communication delivered
to, and consulting with the other Party in advance of any meeting or conference
with, any Governmental Body relating to the transactions contemplated by this
Agreement or in connection with any proceeding by a private party, and giving
the other Party the opportunity to attend and participate in such meetings and
conferences (to the extent permitted by such Governmental Body or private
party), (vi) obtaining of all necessary consents, approvals or waivers from
third parties (other than ERISA Clients), including but not limited to those
referred to in Sections 7.6, 7.7 and 7.8, and (vii) executing and delivering any
additional instruments necessary to consummate the transactions contemplated by
this Agreement.  No Party to this Agreement shall consent to any voluntary delay
of the consummation of the transactions contemplated hereby at the behest of any
Governmental Body without the consent of the other Party to this Agreement,
which consent shall not be unreasonably withheld.
 
7.4 Operations Prior to the Closing Date.
 
(a) From the date hereof to the Closing Date, Seller shall use commercially
reasonable efforts to cause the Company and the Subsidiary to, and the Company
shall and shall cause the Subsidiary to, operate and carry on the Business (and
will use commercially reasonable efforts to cause the Funds and the Exempt Fund
Clients to conduct their business) in the ordinary course and substantially as
operated immediately prior to the date of this Agreement.  Consistent with the
foregoing, the Company and the Subsidiary shall use commercially reasonable
efforts consistent with good business practice to preserve the goodwill of the
suppliers, contractors, licensors, employees, Clients, investors, distributors
or others having business relations with the Company or the Subsidiary.
 
(b) Notwithstanding Section 7.4(a), except as set forth on Schedule 7.4(b),
except as contemplated by this Agreement or except with the express written
approval of Buyer (which Buyer agrees shall not be unreasonably withheld or
delayed), the Company and the Subsidiary shall not and, where applicable, AMR
shall cause AA to not:
 
(i) make any material change in the Business or its operations, except such
changes as may be required to comply with any Applicable Law;
 
(ii) make any capital expenditure or enter into any contract or commitment
therefor in excess of $50,000 (in the aggregate for both the Company and the
Subsidiary);
 
(iii) enter into any contract for the purchase of real property or exercise any
option to extend a lease listed in Schedule 5.10;
 
(iv) create, incur or assume, or agree to create, incur or assume, any
Indebtedness or enter into, as lessee, any capitalized lease obligations (as
defined in Statement of Financial Accounting Standards No. 13) other than money
borrowed or advances from any of its Affiliates in the ordinary course of
business;
 
(v) declare, set aside or make, or agree to make, any dividend or other payment
or distribution of cash or assets to AMR or any of its Affiliates (other than
the Company or the Subsidiary) or any other Person, other than Pre-Closing Cash
Dividends that would not cause the cash and cash equivalents balance of the
Company as of the Closing to be less than an amount equal to the sum of (A)
$500,000; and (B) the total amount of the payments that the Company will be
obligated to make under Section 8.1(k);
 
(vi) institute any new, or permit any increase in any existing, profit-sharing,
bonus, incentive compensation (including any equity-based compensation),
deferred compensation, insurance, pension, retirement, medical, hospital,
disability, welfare or other employee benefit plan with respect to the employees
of AA seconded to it, other than as required by any such plan or Applicable Law;
 
(vii) make any change in the compensation of the employees of AA seconded to it,
other than normal increases in annual salary to Persons who are not officers or
directors in the ordinary course of business consistent with past practices and
that, in the aggregate, do not result in a material increase in benefits or
compensation expense of the Company;
 
(viii) terminate any employee of AA seconded to the Company, except as a direct
result of such employee’s (i) willful failure to perform the duties or
responsibilities of his or her employment, (ii) engaging in serious misconduct,
or (iii) being convicted of or entering a plea of guilty to any crime;
 
(ix) make any change in the accounting policies applied in the preparation of
the Financial Statements, unless such change is required by GAAP;
 
(x) make advertising, marketing or similar types of expenditures other than in
the ordinary course of business and in amounts consistent with the practices of
the Company during the twelve-month period immediately preceding the date of
this Agreement (and the Company will use commercially reasonable efforts to
prevent any Fund from making such expenditures);
 
(xi) make any change in the charter or by-laws of the Company or the Subsidiary
or issue, sell, transfer, pledge, dispose of or encumber any capital stock or
other equity interests (or securities exchangeable, convertible or exercisable
for capital stock or other equity interests);
 
(xii) modify the terms of any Indebtedness or other liability, other than
modifications of short term debt in the ordinary course of business, or assume
or guarantee the obligations of any other Person, or pay, discharge or satisfy
any claims, liabilities or obligations (absolute, accrued, contingent or
otherwise), other than the payment, discharge or satisfaction of liabilities in
the ordinary course of business;
 
(xiii) sell, lease (as lessor), transfer or otherwise dispose of (including any
transfers to any Affiliate of the Company), or mortgage or pledge, or impose or
suffer to be imposed any Encumbrance on, a material amount of the assets
reflected on the consolidated balance sheet of the Company and the Subsidiary as
of the Financial Statements Date or any assets acquired by the Company or the
Subsidiary after the Financial Statements Date, except for Permitted
Encumbrances;
 
(xiv) cancel any debts owed to or claims held by the Company or the Subsidiary
(including the settlement of any claims or litigation) that were material to the
Company and the Subsidiary taken as a whole other than in the ordinary course of
the business consistent with past practices;
 
(xv) pay or agree to pay any pension, retirement allowance or other employee
benefit not required by any of the plans or programs described in Schedules
5.17(a) or 5.17(c) to any director, officer, employee, consultant or employee of
AA seconded to the Company, whether past or present;
 
(xvi) enter into any new, or amend, terminate or renew any existing, employment,
consulting, salary continuation, severance or termination agreement with any
director, officer, employee or consultant or any employee of AA seconded to the
Company;
 
(xvii) forgive any loans to any employee of AA seconded to the Company or any
member of such employee’s Immediate Family, or any person controlled by such
employee or his or her Immediate Family;
 
(xviii) enter into any new loans, leases or other agreements or transactions
which, if entered into as of the date hereof, would be required to be listed on
Schedule 5.28, or, except as and to the extent contemplated by Section 9.6 and
Section 10.6, materially amend any such item listed on Schedule 5.28;
 
(xix) except as may be required to comply with Applicable Law, become obligated
under any new Pension Plan, Welfare Plan or other employee benefit plan, which
was not in existence on the date hereof, or amend any such plan in existence on
the date hereof if such amendment would have the effect of materially enhancing
any benefits thereunder; or
 
(xx) (A) make, change or revoke any material election in respect of Taxes; (B)
prepare any Tax Returns in a manner which is not consistent in all material
respects with the past practice of the Company and the Subsidiary with respect
to the treatment of items on such Tax Returns; (C) file any material amendment
to a Tax Return that will or may increase the Tax liability of the Company or
the Subsidiary before or after the Closing; or (D) settle any claim or
assessment in respect of Taxes, in each case, which would materially and
adversely affect the Company and the Subsidiary, taken as a whole, before or
after the Closing Date.
 
7.5 Antitrust Law Compliance.
 
 As promptly as practicable after the date hereof, if determined to be required
by Applicable Law, Seller and the Company shall file with the Federal Trade
Commission and the Antitrust Division of the Department of Justice the
notifications and other information required to be filed under the HSR Act, or
any rules and regulations promulgated thereunder, with respect to the
transactions contemplated hereby.  Each Party warrants that all such filings by
it will be, as of the date filed, true and accurate in all material respects and
in material compliance with the requirements of the HSR Act and any such rules
and regulations.  Each of Buyer and Seller agrees to make available to the other
such information as each of them may reasonably request relative to its
business, assets and property as may be required of each of them to file any
additional information requested by such agencies under the HSR Act and any such
rules and regulations.
 
7.6 Client Consents.
 
(a) As soon as reasonably practicable following the date hereof, the Company and
Buyer shall send notices substantially in the form of Exhibit D hereto (each, a
“Notice”) to each of the Company’s Clients (excluding the Funds, the Exempt Fund
Clients and the ERISA Clients), (i) informing each such Client of the
transactions contemplated by this Agreement which would result in a change in
control of the Company and (ii) requesting the consent or approval of the change
in control of the Company if Client Consent to such change in control is
required under the respective Management Contract.
 
(b) As soon as reasonably practicable following the date hereof, the Company and
Buyer shall send notices substantially in the form of Exhibit E hereto to each
of the Company’s ERISA Clients (i) informing each such Client of the
transactions contemplated by this Agreement which would result in a change in
control of the Company and (ii) requesting that such Client enter into a new
Management Contract, in form and substance satisfactory to Buyer, (subject to
approval thereof by the independent fiduciary of such Clients).
 
7.7 Fund Approvals.
 
 Each of Buyer and the Company shall, as promptly as practicable after the date
hereof, use reasonable best efforts to assure that prior to the Closing Date,
(i) the board of trustees of each of the Master Trust, American Beacon Funds
Trust, Mileage Funds Trust and the Select Funds Trust, acting on behalf of,
respectively, the American Beacon Master Funds, American Beacon Funds, Mileage
Funds and Select Funds, including a majority of the trustees who are not
Interested Persons of the Company or Buyer or any of their respective
Affiliates, or, as applicable, any of the subadvisers referred to below, or any
of their respective Affiliates, vote in person (A) for the Fund Board Approvals,
(B) for a new sub-advisory agreement, if there is in effect as at the date
hereof an existing sub-advisory agreement between the Company, as adviser, and a
sub-adviser with respect to such Fund, to be in effect from and after the
Closing with the Company on terms substantially identical in all material
respects (and identical as to fees) to such existing sub-advisory agreement, (C)
for a new service or distribution agreement, if the Company is a party to any
thereof with any such Fund, to be in effect from and after the Closing with the
Company on terms substantially identical in all material respects (and identical
as to fees) to such existing service or distribution agreement (to the extent
required under the existing agreement or Applicable Law), (D) for new
master-feeder participation agreements for the American Beacon Small Cap Index
Fund, American Beacon International Equity Index Fund and the American Beacon
S&P 500 Index Fund to be in effect from and after the Closing with the Company
on terms substantially identical in all material respects (and identical as to
fees) to the master-feeder participation agreements for the American Beacon
Small Cap Index Fund, the American Beacon International Equity Index Fund and
the American Beacon S&P 500 Index Fund existing with respect to such Funds, the
Company and  Quantitative Master Series, LLC, Princeton Funds Distributors,
Inc., and State Street Master Funds, (E) to approve the preparation of proxy
statements for meetings of the shareholders of the respective Funds at which the
Fund Shareholder Approvals will be recommended and sought, and (F) to approve
such other matters as may be required by the Investment Company Act, including
those specifically relating to Section 15(f) thereof relating to the sale of
investment advisers, and (ii) the Fund Shareholder Approvals are obtained at
shareholder meetings of the Funds. Buyer and Seller shall each bear fifty
percent (50%) of the costs, fees and expenses incurred by the Funds in
connection with the proxy statements described above, including fees of
accountants and attorneys, except to the extent such costs, fees and expenses
are borne by the Funds in accordance with Applicable Law.
 
7.8 Approval of Exempt Fund Clients.
 
 As soon as reasonably practicable following the date hereof, the Company or the
Subsidiary, as appropriate, shall send a notice substantially in the form of
Exhibit F hereto to each Exempt Fund Client, (a) informing each such Exempt Fund
Client of the transactions contemplated by this Agreement which would result in
a change in control of the Company, and (b) requesting the consent of such
Exempt Fund Client to the change in control of the Company if required by
Applicable Law or under the respective Management Contract or the organizational
documents of such Exempt Fund Client and, if such consent by such Exempt Fund
Client is required to be approved, under Applicable Law or under the respective
Management Contract or the organizational documents of such Exempt Fund Client,
by each investor in each Exempt Fund Client (each, an “Exempt Fund Client
Investor”), requesting such approval.  If an Exempt Fund Client is required by
Applicable Law or its organizational documents to obtain the consent or approval
of its shareholders, it will seek to obtain such consent or approval in a manner
reasonably satisfactory to Seller and Buyer.
 
ARTICLE VIII                                           
 
ADDITIONAL AGREEMENTS
 
8.1 Employee Matters.  
 
(a) On the Closing Date, and effective as of the Closing, the Company shall
offer immediate employment to substantially all employees of AA who are seconded
to the Company (including employees who are not actively at work on account of
vacation, illness, short-term disability, which is not expected to result in
long-term disability, or leave of absence) (all employees actually hired by the
Company and who commence employment with the Company, the “Affected
Employees”).  For a period commencing on the Closing Date and ending no earlier
than the first anniversary of the Closing Date, Buyer shall, and shall cause the
Company to, take any action necessary so that each Affected Employee shall
continue to receive his or her base wage or salary at a rate no less favorable
to such Affected Employee than the rates of base wage or salary paid to such
Affected Employees on the date of this Agreement, as long as such Affected
Employee remains an employee of Buyer. As to any employees who are not offered
employment by the Company, Seller shall cause AA to either reassign such
employees or terminate their employment with AA and provide termination and
severance benefits available to them under AA’s employment policies and
procedures.  Nothing in this Section 8.1(a) shall limit the right of the Buyer
or any of its subsidiaries to terminate the employment of any Affected Employee
at any time.
 
(b) AA and the Company shall jointly give notice to all employees of AA seconded
to the Company on the Closing Date that the active participation of Affected
Employees in the Pension Plans and Welfare Plans and other employee benefit
programs and plans of Seller and its Affiliates shall terminate on the Closing
Date, as of which date such Affected Employees shall be eligible to participate
in benefit programs provided by Buyer or the Company pursuant to Section 8.1(c).
Except as otherwise expressly provided in this Section 8.1, in no event shall
any Affected Employee be entitled to accrue any benefits under any Pension Plan
or Welfare Plan or other benefit plan or program of Seller and its Affiliates
with respect to services rendered or compensation paid by Buyer or the Company
after the Closing.
 
(c) Buyer and the Company agree to provide Affected Employees with full
participation in any benefit plans offered by Buyer to its employees (“Buyer’s
Benefit Programs”) on the same terms and conditions as similarly situated
employees of Buyer. If Buyer does not maintain any Buyer’s Benefit Programs at
the date hereof, or if Buyer’s Benefit Programs are not available to the
Affected Employees, then for a period commencing on the Closing Date and ending
no earlier than December 31, 2008, Buyer shall provide the Affected Employees
with benefit plans on terms no less favorable in the aggregate than benefit
plans maintained for and provided to Affected Employees immediately prior to the
Closing Date (excluding, for this purpose, equity-based compensation, retiree
medical and retiree travel benefits) as listed on Schedule 8.1(c) (the
“Alternative Benefit Programs”).  Such Affected Employees shall be credited for
their length of service with Seller and its Affiliates for all purposes (but not
the actual accrual of benefits) under Buyer’s Benefit Programs or the
Alternative Benefit Programs.
 
(d) Buyer and the Company shall recognize all unused vacation and sick leave of
the Affected Employees as of the Closing Date as estimated on Schedule 8.1(d),
and Buyer and the Company shall provide such paid vacation and sick leave,
including the responsibility to make immediate cash payments for such accrued
vacation amounts at any time on or after the Closing Date to the extent required
under Applicable Law, but in no event shall Buyer be required to provide to any
single Affected Employee both accrued vacation or sick leave, as applicable, and
a cash payment in lieu of such accrued vacation or sick leave, as
applicable.  Buyer and the Company shall recognize the short term incentive and
commission bonus programs for Affected Employees existing as of the Closing Date
as listed on Schedule 8.1(d) and maintain such programs without amendment
through the end of fiscal 2008 and pay to the Affected Employees the bonuses
they have earned thereunder in accordance with the terms thereof; provided,
however, subject to the foregoing, that nothing herein shall prevent the
amendment or termination of any such program or interfere with the Buyer’s right
or obligation to make such changes as are necessary to conform with Applicable
Law. It is agreed by Buyer and the Company that costs incurred by the Company in
connection with the transactions contemplated by this Agreement shall be
considered a special nonrecurring expense or loss for purpose of such programs.
 
(e) Seller or its Affiliates shall retain the responsibility for payment of all
medical and dental claims or expenses covered under medical and dental plans
maintained by Seller and its Affiliates (the “Seller’s Medical Plans”) incurred
by any Affected Employee on and prior to the Closing Date, and neither Buyer nor
the Company shall assume or be responsible for any liability with respect to
such claims.  Buyer shall remit to Seller all Affected Employee premiums due for
medical and dental benefit coverage under Seller’s Medical Plans attributable to
the period on and prior to the Closing Date, but which, as of the Closing Date,
had not been collected and remitted to the Company.  Any preexisting condition
clause in any of the health coverage (including medical, dental and disability
coverage) included in Buyer’s Benefits Programs shall be waived for the Affected
Employees to the extent such Affected Employee would have been entitled to
coverage under the corresponding Seller’s Medical Plans in which he or she
participated prior to the Closing Date.  Buyer and the Company shall credit
Affected Employees with any amounts paid under Seller’s Medical Plans on and
prior to the Closing Date toward satisfaction of the applicable deductible
amounts and copayment minimums under the corresponding benefit plans of Buyer to
the extent such payments would be taken into account under the benefit plans
maintained by Buyer with respect to similarly situated employees.
 
(f) Buyer and the Company shall be responsible for providing any Affected
Employee whose “qualifying event,” within the meaning of Section 4980B(f) of the
Code, occurs on or after the Closing Date (and such employees’ “qualified
beneficiaries” within the meaning of Section 4980B(g) of the Code) with the
continuation of group health coverage required by Section 4980B(f) of the Code
to the extent required by law.
 
(g) Buyer and the Company shall assume all liability for severance pay and
obligations payable to any Affected Employee who is terminated by Buyer or the
Company after the Closing.  For a period commencing on the Closing Date and
ending no earlier than the first anniversary of the Closing Date, Buyer and the
Company agree to provide notice of termination or pay in lieu thereof and
severance pay, if applicable, to Affected Employees that is no less favorable
than the current practices of Seller and its Affiliates as in effect as of the
date hereof.
 
(h) After the Closing, Buyer and the Company shall have the liability and
obligation for, and neither Seller nor any of its Affiliates shall have any
liability or obligation for, short-term disability benefits, long-term
disability benefits, sick pay and salary continuation (and any medical dental
and health benefits or claims incurred after the Closing) for the Affected
Employees.
 
(i) With respect to the Affected Employees, Buyer and the Company shall be
responsible for all liabilities or obligations under the Worker Adjustment and
Retraining Notification Act and similar Applicable Law resulting from Buyer’s or
the Company’s actions following the Closing.
 
(j) With respect to each Affected Employee, Buyer and the Company shall have the
obligation and liability for any workers’ compensation or similar workers’
protection claims with respect to any such individual incurred after the
Closing.
 
(k)            Any amounts payable to the Affected Employees under the Company’s
2005 Long-Term Incentive Plan or 1995 Stock Appreciation Rights Plan, as
amended, as a result of the Pre-Closing Dividends referenced in Section
7.4(b)(v) or the transactions contemplated hereby shall be paid by the Company
promptly after the Closing.  Once payment has been made, such plans will be
terminated by Buyer and the Company.
 
(l)            For any Affected Employee who has been previously awarded
stock-based awards under (a) AMR’s 1998 Long Term Incentive Plan, as amended,
and its predecessor and (b) the 2003 Employee Stock Incentive Plan (collectively
referred to as, the “AMR Equity Awards”), as of the Closing Date, such Affected
Employee shall be deemed to have been terminated not for cause for purposes of
vesting and/or exercise under the terms and conditions of such AMR Equity
Awards.  From and after the Closing Date, Affected Employees will not be
eligible to receive AMR Equity Awards into the future.
 
(m)            From and after the Closing Date, Affected Employees will cease to
participate in all Welfare Plans, Pension Plans and other employee benefit plans
or programs established or maintained by the Seller or its Affiliates and if
applicable will be deemed to have been terminated not for cause for purposes of
vesting, if any, under such plan or program; provided, if a plan or program is
part of the Transition Services Agreement, the Affected Employee will continue
to participate in such plan or program until the termination of such
participation as contemplated by the Transition Services Agreement.
 
8.2 Insurance; Risk of Loss.
 
(a)            The Company shall and AMR shall cause the Company to keep
insurance policies currently maintained by the Company covering its Business and
current or former employees, as the case may be, or suitable replacements
therefor, in full force and effect through the close of business on the Closing
Date.  AMR shall keep all insurance covering the Company and the Business in
full force and effect through the close of business on the Closing Date, and
Buyer and the Company shall become solely responsible for insurance coverage and
related risk of loss based on events occurring after the Closing with respect to
the Company and the Business.  Seller shall be solely responsible for losses
based on events occurring prior to the Closing that are within the scope of the
Company’s insurance policies and AMR’s insurance policies that cover the Company
as in effect on the date hereof.  To the extent that after the Closing any Party
hereto requires any information regarding claim data, payroll or other
information in order to make any filing with insurance carriers or self
insurance regulators from another Party hereto, the other Party will promptly
supply such information.
 
(b)            AMR shall procure an insurance and indemnification policy, that
provides “run-off coverage”, for six (6) years from the Closing Date, for events
occurring on or before the Closing Date, that is no less favorable in scope
(with commercially reasonable liability limits and deductibles) than AMR’s
claims-made policies that insure the Company, with respect to directors and
officers liability in effect as of the date hereof (the “Existing Policy”),
covering each person currently covered by the Existing Policy.  Alternatively,
for a period of six (6) years from the Closing Date, AMR, at its sole cost, may
elect to continue AMR’s existing claims-made policies to provide coverage for
events occurring on or before the Closing Date on terms no less favorable than
those afforded to other individuals insured by AMR’s claims-made directors and
officers liability policy then in effect and covering each person currently
covered by the Existing Policy.
 
8.3 Section 15 of the Investment Company Act.
 
From and after the Closing Date, Buyer shall use reasonable best efforts to
cause the Company to conduct its business so as to assure that:
 
(a)            for a period of not less than three (3) years following the
Closing Date, at least seventy-five percent (75%) of the members of the board of
trustees of each Trust are not Interested Persons of Buyer, AMR or the Company
or any of their respective Affiliates or any other investment adviser or
predecessor investment adviser (within the meaning of the Investment Company
Act) to any of the Funds and to the extent applicable, such non-Interested
Persons shall have been nominated and elected in accordance with Section 16(b)
of the Investment Company Act; and
 
(b)            for a period of not less than two (2) years following the Closing
Date, there is not imposed on any Fund an “unfair burden” (within the meaning of
Section 15(f) of the Investment Company Act) with respect to the transactions
contemplated by this Agreement, or any express or implied terms, conditions or
understanding applicable thereto.
 
8.4 Covenant Not to Compete.
 
Seller agrees that, for a period of five (5) years following the Closing Date,
neither Seller nor any Affiliate of Seller (any “Seller Party”) shall, without
Buyer’s prior written consent, directly or indirectly, engage or participate in,
or acquire an ownership interest in a Person providing, Investment Management
Services anywhere in the United States in competition with the Company or the
Subsidiary; provided that the foregoing shall not prohibit any Seller Party
from:
 
(i) acquiring, in the aggregate, less than a five percent (5%) equity interest
in any Person which provides Investment Management Services, it being understood
that a Seller Party shall not be considered to have participated in an
acquisition of an aggregate interest in any such Person of five percent (5%) or
more if such Seller Party (i) acquired less than a five percent (5%) interest in
such Person and (ii) acted independently and without knowledge of any other
Seller Party acquiring an interest in such Person whose acquired interest in
such Person, when added to such Seller Party’s acquired interest, is less than a
ten percent (10%) interest in such Person and upon discovery of such aggregate
interest equal to or greater than five percent (5%) Seller Party uses
commercially reasonable efforts to divest the portion of such interest in excess
of five percent (5%);
 
(ii) acquiring an equity interest in any Person which provides Investment
Management Services through an account or entity over which such Seller Party
has no direct or indirect investment discretion or control;
 
(iii)  acquiring any equity interest in any Person that, among other businesses,
provides Investment Management Services; provided that (x) the annual revenue of
such company or business derived from the provision of Investment Management
Services is less than ten percent (10%) of such company’s annual revenues and
(y) such Seller Party uses commercially reasonable efforts to divest the portion
of any such acquired business providing Investment Management Services as soon
as reasonably practicable; or
 
(iv) being acquired, directly or indirectly, by any third party engaged in
Investment Management Services acquires, directly or indirectly, in a
transaction in which such third party acquires substantially all of the assets
or a majority of the equity interests of a Seller Party.
 
8.5 Confidentiality; Covenant Not to Solicit.
 
(a)            Following the Closing Date, neither Seller nor any Affiliate of
Seller shall, directly or indirectly, make public comments, statement or
communication or disclose any confidential information with respect to any
matters regarding Buyer, the Company or the Business, or any of the terms,
conditions or aspects of the transactions contemplated by this Agreement, except
as and to the extent that any such Person shall be so obligated by law or the
rules of any stock exchange, in which case Buyer shall be advised and the
Parties shall use their best efforts to cause a mutually agreeable release or
announcement to be issued.
 
(b)            AMR agrees that, for a period of five (5) years following the
Closing Date, neither AMR nor any other Seller Party shall, without Buyer’s
prior written consent, directly or indirectly, solicit for employment or as a
consultant any individual who is at the time of, or was within a one (1) year
period prior to, the solicitation, an employee of the Company or the Subsidiary
receiving a salary of at least $100,000 and an Affected Employee (it being
understood that the publication of a solicitation for employment in a newspaper
or magazine of general circulation shall not alone be deemed a solicitation for
employment in violation of this Section 8.5).
 
8.6 Relief for Violation.
 
 AMR recognizes that the performance of its obligations under Sections 8.4 and
8.5 are special, unique and extraordinary in character and that, in the event of
any actual or threatened violation of any provision of Sections 8.4 or 8.5,
Buyer shall be entitled to institute and prosecute proceedings in any court of
competent jurisdiction, either in law or in equity, to obtain damages for any
actual violation, enforce the specific performance and/or enjoin any actions in
violation of Sections 8.4 or 8.5.
 
8.7 Client Fees.
 
Buyer agrees that, for a period of five (5) years after the Closing Date, Buyer
shall not make or propose any increases in the fee schedules contained in the
Management Contracts of any Related Client as such fee schedules are set forth
on Schedule 5.9.
 
8.8 Transfer Expenses.
 
 All federal, state, local and foreign sales, transfer, stamp and notarial
taxes, fees and other duties (collectively, “Transfer Expenses”), if any, under
Applicable Law incurred in connection with the sale and transfer of the Shares
pursuant to this Agreement will be borne and paid fifty percent (50%) by Buyer
and fifty percent (50%) by Seller, and Buyer shall promptly reimburse Seller for
fifty percent (50%) of any Transfer Expenses which Seller and/or any of its
affiliates is required to pay under Applicable Law.
 
8.9 Fees of Independent Fiduciary.  
 
AMR agrees that it or its Affiliates shall pay or cause to be paid all expenses
incurred up to, on and after the Closing Date for engaging an independent
fiduciary with respect to any ERISA Client that is, holds the “plan assets” of,
or acts on behalf of, any employee benefit plan maintained by AMR or any
Affiliate of AMR.
 
8.10 338(h)(10) Election.
 
Buyer and Seller shall join in making a valid, timely election under
Section 338(h)(10) of the Code (and any corresponding elections under state
and/or local tax law, collectively, a “338(h)(10) Election”) with respect to the
Buyer’s acquisition of the Shares in accordance with applicable statutes, rules
and regulations, including IRS Form 8023 and Treasury Regulation Section
1.338(h)(10)-1.  Seller shall deliver or cause to be delivered to Buyer at
Closing IRS Form 8023 properly and fully executed and completed with respect to
Buyer's acquisition of the Shares.  Buyer shall prepare a properly and fully
completed IRS Form 8883 pursuant to Treasury Regulation Section 1.1060-1 or
shall take such other action required pursuant to the Treasury Regulations under
Section 338(h)(10) of the Code to report the allocation of the Purchase Price
(the “Purchase Price Allocation”).  Seller agrees that, within fifteen (15) days
of receiving the Purchase Price Allocation, complying with the requirements of
the preceding sentences it shall sign the Purchase Price Allocation and return
an executed copy thereof to the Buyer.  Neither Seller nor Buyer shall, nor
shall permit any of their Affiliates to, file any Tax Return, or take any
position with a taxing authority, that is inconsistent with the Purchase Price
Allocation.
 
8.11 Intellectual Property.
 
From and after the Closing, AMR agrees, at Buyer’s request and sole expense, to
provide reasonable assistance with filing registrations for Company Intellectual
Property or for causing Company Intellectual Property to be registered.
 
8.12 Audited Financials.
 
From and after the Closing, AMR agrees, at Buyer’s request and sole expense, to
provide reasonable assistance to Buyer, including reasonable access during
normal business hours, upon reasonable prior notice and in such manner as will
not unreasonably interfere with operations or the conduct of the business of
such persons, to the officers and employees of Seller and its Affiliates, for
preparing audited financial statements for periods prior to or for fiscal
periods that include the Closing Date and/or for preparing registration
materials for a public offering of Buyer’s securities.
 
8.13 AMR Plans.
 
(a)            During the five (5) year period commencing on the Closing Date,
with respect to any ERISA Client that is, holds the “plan assets” of, or acts on
behalf of, any employee benefit plan maintained by AMR or any Affiliate of AMR
and is or was a Related Client, AMR shall pay or shall cause to be paid from
assets other than the assets of such plans, a portion of the total investment
management fees charged by the managers of all such plans, whether any such
manager is the Company or a third party, in an amount not less than $5,000,000
per year (the “Obligation”).  Solely for purposes of this calculation to the
extent any such fees are paid to a manager other than the Company, such
Obligation shall be reduced by a percentage amount equal to AMR’s average fully
diluted equity interest in the Company during such year.  The purpose of the
adjustment shall be to ensure that AMR is economically indifferent in terms of
amounts of any fees paid in meeting this obligation between payments to the
Company and payments to other managers.
 
8.14 Transition Services Agreement.
 
(a)            From the date hereof to the Closing Date, each of the parties to
this Agreement will use commercially reasonable efforts to take, or cause to be
taken, all actions and to do, or cause to be done, all things necessary or
advisable to ensure that the Company owns and possesses or continues to use and
possess, as applicable, all, tangible and intangible, assets and rights and has
access to all services provided by the Seller or by contractors of the Seller to
the Company, as are necessary to operate and carry on the Business as conducted
immediately prior to the date of this Agreement.


(b)            The parties agree to negotiate in good faith the preparation and
execution of the Transition Services Agreement.


 
ARTICLE IX                                
 
CONDITIONS PRECEDENT TO OBLIGATIONS OF BUYER
 
The obligations of Buyer under this Agreement shall, at the option of Buyer (to
the extent permissible under Applicable Law), be subject to the satisfaction, on
or prior to the Closing Date, of the following conditions:


9.1 No Misrepresentation or Breach of Covenants and Warranties. Each of the
Company and
 
Seller shall have performed or complied in all material respects with all of its
covenants and agreements herein, each of the representations and warranties of
Seller and the Company contained in this Agreement shall be true and correct on
the Closing Date as though made on the Closing Date (except to the extent that
they expressly relate to an earlier date) without giving effect to any
materiality or Material Adverse Effect qualification set forth therein, except
for changes therein specifically resulting from any transaction expressly
consented to in writing by Buyer and other than breaches of representations and
warranties which, individually or in the aggregate, have not had and would not
reasonably be expected to have a Material Adverse Effect; and there shall have
been delivered to Buyer a certificate to such effect, dated the Closing Date,
signed on behalf of Seller by a duly authorized officer.
 
9.2 No Restraint.
 
The waiting period under the HSR Act (if applicable) shall have expired or been
terminated, and no injunction or restraining order shall have been issued by any
court of competent jurisdiction and be in effect which restrains or prohibits
any material transaction contemplated hereby or imposes conditions materially
adverse, to any Party hereunder, including requiring any divestiture of assets
or imposing any restrictions on operations.
 
9.3 Governmental Approvals.  
 
The Parties shall have made all filings with, and shall have received all
approvals and actions of or by, all Governmental Bodies necessary to consummate
the transactions contemplated hereby without imposing any conditions materially
adverse to any Party, including requiring any divestiture of assets or imposing
any restrictions on operations, and to allow the Company to continue the
Business immediately following the Closing Date in substantially the manner it
is currently conducted, other than any filings, approvals and actions which are
not required to be made or obtained prior to the Closing by Applicable Law.
 
9.4 No Litigation.
 
No action, suit or proceeding shall be pending before any court or
quasi-judicial or administrative agency of any federal, state, local, or foreign
jurisdiction or before any arbitrator wherein an unfavorable judgment, decree,
injunction, order or ruling would prevent the performance of any material
transaction contemplated hereby, declare unlawful the transactions contemplated
by this Agreement or cause such transactions to be rescinded, and no judgment,
decree, injunction, order or ruling shall have been entered which has any of the
foregoing effects.
 
9.5 Closing Revenue Run-Rate.
 
The Closing Revenue Run-Rate shall comprise at least eighty percent (80%) of the
Base Revenue Run-Rate.
 
9.6 New Management Contracts.
 
Each ERISA Client shall have entered into a new Management Contract with the
Company, in form and substance satisfactory to Buyer, which new Management
Contracts shall have been duly authorized and approved under all Applicable Law
(including, without limitation, with respect to each ERISA Client, by its
independent fiduciary).
 
9.7 Closing Date Deliveries.
 
Seller shall have delivered to Buyer each of the closing date deliveries listed
in Section 4.4.
 
ARTICLE X                                
 
CONDITIONS PRECEDENT TO OBLIGATIONS OF SELLER AND THE COMPANY
 
The obligations of Seller and the Company under this Agreement shall, at the
option of Seller (to the extent permissible under Applicable Law), be subject to
the satisfaction, on or prior to the Closing Date, of the following conditions:


10.1 No Misrepresentation or Breach of Covenants and Warranties.
 
Buyer shall have performed or complied in all material respects with all of its
covenants and agreements herein, each of the representations and warranties of
Buyer contained in this Agreement shall be true and correct on the Closing Date
as though made on the Closing Date (except to the extent they expressly relate
to an earlier date) without giving effect to any materiality limitation or
qualification, except for changes therein specifically resulting from any
transaction expressly consented to in writing by the Seller and other than
breaches of representations and warranties which, individually or in the
aggregate, have not had and would not reasonably be expected to have a material
adverse effect on Buyer’s ability to consummate the transactions contemplated
hereby; and there shall have been delivered to Seller a certificate to such
effect, dated the Closing Date, signed on behalf of Buyer by a duly authorized
officer of Buyer.
 
10.2 No Restraint.
 
The waiting period under the HSR Act (if applicable) shall have expired or been
terminated, and no injunction or restraining order shall have been issued by any
court of competent jurisdiction and be in effect which restrains or prohibits
any material transaction contemplated hereby or imposes conditions materially
adverse to any Party hereunder, including requiring any divestiture of assets or
imposing any restrictions on operations.
 
10.3 Governmental Approvals.
 
The Parties shall have made all filings with, and shall have received all
approvals and actions of or by, all Governmental Bodies necessary to consummate
the transactions contemplated hereby without imposing any conditions materially
adverse to any Party, including requiring any divestiture of assets or imposing
any restrictions on operations, and to allow the Company to continue the
Business immediately following the Closing Date in substantially the manner it
is currently conducted, other than any filings, approvals and actions which are
not required to be obtained prior to the Closing by Applicable Law.
 
10.4 No Litigation.
 
No action, suit or proceeding shall be pending before any court or
quasi-judicial or administrative agency of any federal, state, local, or foreign
jurisdiction or before any arbitrator wherein an unfavorable judgment, decree,
injunction, order or ruling would prevent the performance of any material
transaction contemplated hereby, declare unlawful the transactions contemplated
by this Agreement or cause such transactions to be rescinded, and no judgment,
decree, injunction, order or ruling shall have been entered which has any of the
foregoing effects.
 
10.5 Closing Revenue Run-Rate.
 
The Closing Revenue Run-Rate shall comprise not more than one hundred twenty
percent (120%) of the Base Revenue Run-Rate.
 
10.6 New Management Contracts.
 
The Company shall have entered into a new Management Contract with each ERISA
Client, in form and substance satisfactory to Buyer, which new Management
Contracts shall have been duly authorized and approved under all Applicable Law
(including without limitation, with respect to each ERISA Client, by its
independent fiduciary).
 
10.7 Section 15 Compliance.
 
Effective upon the Closing, no more than twenty-five percent (25%) of the
members of the board of trustees (as applicable) of any Trust shall be
Interested Persons of Buyer, AMR, the Company or any of their respective
Affiliates or any other investment adviser or predecessor investment adviser
(within the meaning of the Investment Company Act) to any of the Funds.
 
10.8 Closing Date Deliveries.
 
Buyer shall have delivered to Seller each of the closing date deliveries listed
in Section 4.3.
 
ARTICLE XI                                
 
INDEMNIFICATION
 
11.1 Indemnification by Seller.
 
(a) From and after the Closing, Seller agrees to indemnify and hold harmless
each Buyer Group Member from and against any and all Losses and Expenses
incurred by such Buyer Group Member in connection with or arising from:
 
(i) any breach of any warranty or the inaccuracy of any representation of Seller
and the Company contained or referred to in this Agreement or the certificate
delivered by or on behalf of Seller and the Company pursuant to Section 9.1(a);
 
(ii) any breach by Seller and the Company of, or failure by Seller and the
Company to perform, any of their respective covenants or obligations contained
in this Agreement;
 
(iii) any claim brought by an ERISA Client who is or was prior to the Closing
Date a Related Client for events that occurred in whole or in part on or prior
to the Closing Date;
 
(iv)             any Taxes imposed on or in respect of the Company, the
Subsidiary or any of the Funds in respect of any Pre-Closing Tax Period
(including as a result of the Company, the Subsidiary or any of the Funds being
treated prior to the Closing as a member of any consolidated, combined, unitary
or similar group with respect to which the Company is not the common parent
pursuant to the laws of the United States, any foreign jurisdiction or any state
or locality), as reasonably determined in accordance with the Company’s ordinary
and customary Tax reporting practices, and based on a closing of the books of
the Company, the Subsidiary or any of the Funds at the end of the Closing Date,
and
 
(v)             any Losses or Expenses relating to or arising in connection with
the claims against the Company by Ronald A. Katz Technology Licensing, L.P. or
its Affiliates, successors or assigns, including the matter described in
Schedule 5.12.
 
(b) Notwithstanding anything in Section 11.1(a) to the contrary, Seller shall be
required to indemnify and hold harmless each Buyer Group Member in respect of
claims for indemnification made under Section 11.1(a)(i) for breaches of
representations and warranties only to the extent that:
 
(i) the amount of Loss and Expense suffered by Buyer Group Members related to
such individual claim under Section 11.1(a)(i) exceeds $25,000 (it being
understood that such $25,000 shall be a deductible for which Seller shall bear
no indemnification responsibility);
 
(ii) the aggregate amount of all Losses and Expenses for claims under Section
11.1(a)(i) exceeds one percent (1%) of the Final Cash Purchase Price; provided
that once such Losses and Expenses equal or exceed such threshold, subject to
Sections 11.1(b)(i) and 11.1(b)(iii), Seller shall be liable for all Losses and
Expenses (including any Losses and Expenses previously not indemnified pursuant
to this Section 11.1(b)(ii); and
 
(iii) the aggregate amount required to be paid by Seller related to such claims
under Section 11.1(a)(i) shall not exceed ten percent (10%) of the Final Cash
Purchase Price.
 
Notwithstanding anything to the contrary herein, the limitations contained in
clauses (i), (ii) and (iii) shall not apply to any Loss or Expense incurred by
any Buyer Group Member: (A) in connection with or arising from fraud, (B) any
breach of any representation or warranty in Sections 5.2(b), 5.3, 5.4(a), 5.7
and 5.24(g) or (C) for claims pursuant to Sections 11.1(a)(ii), 11.1(a)(iii),
11.1(a)(iv) and 11.1(a)(v).  In no event shall the aggregate amount required to
be paid by Seller without such limitations pursuant to this Section 11.1(a)
exceed the Final Cash Purchase Price.


(c) The indemnification provided for in Section 11.1(a)(i) shall terminate
eighteen months after the Closing Date (and no claims shall be made by any Buyer
Group Member under Section 11.1(a)(i) thereafter), except that the
indemnification by the Company under Section 11.1(a)(i) shall continue as to:
 
(i) the representations and warranties of Seller and the Company set forth in
Sections 5.2, 5.3, 5.4(a), 5.7, 5.9(g), 5.14, 5.17(c), 5.24(d), and 5.24(g),
which shall survive until the expiration of the relevant statutory period of
limitations applicable to the underlying claim, giving effect to any waiver,
mitigation or extension thereof;
 
(ii) the representations and warranties of Seller and the Company set forth in
Sections 5.9 (other than 5.9(g)), 5.17 (other than 5.17(d)), 5.21 and 5.24
(other than 5.24(d) and 5.24(g)), which shall survive until the earlier of (x)
the fifth anniversary of the Closing Date and (y) the relevant statutory period
of limitations applicable to the underlying claim, giving effect to any waiver,
mitigation or extension thereof;
 
(iii) any Losses or Expenses of which any Buyer Group Member has validly given a
Claim Notice to Seller in accordance with the requirements of Section 11.3 on or
prior to the date such indemnification would otherwise terminate in accordance
with this Section 11.1(c), as to which the obligation of Seller shall continue
solely with respect to the specific matters in such Claim Notice until the
liability of Seller shall have been determined pursuant to this Article XI, and
Seller shall have reimbursed all Buyer Group Members for the full amount of such
Losses and Expenses that are payable with respect to such Claim Notice in
accordance with this Article XI; and
 
(iv) claims for indemnification based on fraud.
 
(d) The indemnification provided for in Section 11.1(a)(ii) shall survive the
execution and delivery of this Agreement and the Closing until such obligations
and covenants identified therein are performed or the obligation to so perform
shall have expired and for a period of ninety (90) days thereafter, except the
covenants of Seller set forth in Articles II and III and Section 8.2 shall
survive until the expiration of the relevant statutory period of limitations
applicable to the underlying claim, giving effect to any waiver, mitigation or
extension thereof; and, provided, that any Losses or Expenses of which any Buyer
Group Member has validly given a Claim Notice to Seller in accordance with the
requirements of Section 11.3 on or prior to the date such indemnification would
otherwise terminate in accordance with this Section 11.1(d), as to which the
obligation of Seller shall continue solely with respect to the specific matters
in such Claim Notice until the liability of Seller shall have been determined
pursuant to this Article XI, and Seller shall have reimbursed all Buyer Group
Members for the full amount of such Losses and Expenses that are payable with
respect to such Claim Notice in accordance with this Article XI.
 
(e) The indemnification provided for in Section 11.1(a)(iii) shall survive until
the expiration of the relevant statutory period of limitations applicable to the
underlying claim (and no claims shall be made by any Buyer Group Member under
Section 11.1(a)(iii) thereafter).
 
(f) The indemnification provided for in Section 11.1(a)(iv) shall survive the
Closing Date and continue until thirty (30) days following the expiration of the
statute of limitations on assessment of any Taxes. Notwithstanding the
foregoing, any claim for indemnification shall survive such termination date if
any Buyer Group Member, prior to such termination date, shall have advised
Seller in writing of facts that constitute or may give rise to an alleged claim
for indemnification under Section 11.1(a)(iv), specifying in reasonable detail
the basis under this Agreement for such claim.
 
(g)            The indemnification provided for in Section 11.1(a)(v) shall
survive the Closing Date and continue until the liability of Seller shall have
been determined pursuant to this Article XI.
 
11.2 Indemnification by Buyer.
 
(a) From and after the Closing, Buyer agrees to indemnify and hold harmless each
Seller Group Member from and against any and all Losses and Expenses incurred by
such Seller Group Member in connection with or arising from:
 
(i) any breach of any warranty or the inaccuracy of any representation of Buyer
contained or referred to in this Agreement or the certificate delivered by or on
behalf of Buyer pursuant to Section 10.1(a); and
 
(ii) any breach by Buyer of, or failure by Buyer to perform, any of its
covenants and obligations contained in this Agreement.
 
(b) Notwithstanding anything in Section 11.2(a) to the contrary, Buyer shall be
required to indemnify and hold harmless each Seller Group Member in respect of
claims for indemnification made under Section 11.2(a)(i) for breaches of
representations and warranties only to the extent that:
 
(i) the amount of Loss and Expense suffered by Seller Group Members related to
each individual claim under Section 11.2(a)(i) exceeds $25,000 (it being
understood that such $25,000 shall be a deductible for which Buyer shall bear no
indemnification responsibility);
 
(ii) the aggregate amount of all Losses and Expenses for claims under Section
11.2(a)(i) exceeds one percent (1%) of the Final Cash Purchase Price; provided
that once such Losses and Expenses equal or exceed such threshold, subject to
Sections 11.2(b)(i) and 11.2(b)(iii), Buyer shall be liable for all Losses and
Expenses (including any Losses and Expenses previously not indemnified pursuant
to this Section 11.2(b)(ii); and
 
(iii) the aggregate amount required to be paid by Buyer related to such claims
under Section 11.2(a)(i) shall not exceed ten percent (10%) of the Final Cash
Purchase Price.
 
Notwithstanding anything to the contrary herein, the limitations contained in
clauses (i), (ii) and (iii) shall not apply to any Loss or Expense incurred by
any Seller Group Member: (A) in connection with or arising from fraud, (B) any
breach of any representation or warranty in Section 6.2(a) or (C) for claims
pursuant to Section 11.2(a)(ii).  In no event shall the aggregate amount
required to be paid by Buyer without such limitations pursuant to this Section
11.2(a) exceed the Final Cash Purchase Price.


(c) The indemnification provided for in Section 11.2(a)(i) shall terminate
eighteen months after the Closing Date (and no claims shall be made by any
Seller Group Member under Section 11.2(a)(i) thereafter), except that the
indemnification by Buyer shall continue as to:
 
(i) the representations and warranties of Buyer set forth in Section 6.2(a),
which shall survive until the expiration of the relevant statutory period of
limitations applicable to the underlying claim, giving effect to any waiver,
mitigation or extension thereof;
 
(ii) the representations and warranties of Buyer set forth in Sections 6.6, 6.8
or 6.10 which shall survive until the earlier of (x) the fifth anniversary of
the Closing Date and (y) the relevant statutory period of limitations applicable
to the underlying claim, giving effect to any waiver mitigation or extension
thereof;
 
(iii) any Losses or Expenses of which any Seller Group Member has validly given
a Claim Notice to Buyer in accordance with the requirements of Section 11.3 on
or prior to the date such indemnification would otherwise terminate in
accordance with this Section 11.2(c), as to which the obligation of Buyer shall
continue solely with respect to the specific matters in such Claim Notice until
the liability of Buyer shall have been determined pursuant to this Article XI,
and Buyer shall have reimbursed all Seller Group Members for the full amount of
such Losses and Expenses that are payable with respect to such Claim Notice in
accordance with this Article XI; and
 
(iv) claims for indemnification based on fraud.
 
(d) The indemnification provided for in Section 11.2(a)(ii) shall survive the
execution and delivery of this Agreement and the Closing until such covenants
and obligations identified therein are performed or the obligation to so perform
shall have expired and for a period of ninety (90) days thereafter, except the
covenants of Buyer set forth in Articles II and III and Sections 8.1, 8.2 and
8.3 shall survive until the expiration of the relevant statutory period of
limitations applicable to the underlying claim, giving effect to any waiver,
mitigation or extension thereof; provided, that any Losses or Expenses of which
any Seller Group Member has validly given a Claim Notice to Buyer in accordance
with the requirements of Section 11.3 on or prior to the date such
indemnification would otherwise terminate in accordance with this Section
11.2(d), as to which the obligation of Buyer shall continue solely with respect
to the specific matters in such Claim Notice until the liability of Buyer shall
have been determined pursuant to this Article XI, and Buyer shall have
reimbursed all Seller Group Members for the full amount of such Losses and
Expenses that are payable with respect to such Claim Notice in accordance with
this Article XI.
 
11.3 Notice of Claims.
 
Any Buyer Group Member or Seller Group Member seeking indemnification hereunder
(the “Indemnified Party”) shall give promptly to the party obligated to provide
indemnification to such Indemnified Party (the “Indemnitor”) a notice (a “Claim
Notice”) describing in reasonable detail the facts giving rise to the claim for
indemnification hereunder and shall include in such Claim Notice (if then known)
the amount or the method of computation of the amount of such claim, and a
reference to the provision of this Agreement or any other agreement, document or
instrument executed hereunder or in connection herewith upon which such claim is
based; provided, however, that a Claim Notice in respect of any action at law or
suit in equity by or against a third Person as to which indemnification will be
sought shall be governed by Section 11.5.
 
11.4 Determination of Amount.
 
(a) For purposes of determining Losses and Expenses pursuant to Section
11.1(a)(i) and Section 11.2(a)(i), representations and warranties shall be read
without regard to any materiality, Material Adverse Effect or knowledge
limitation or qualification contained therein.
 
(b) In calculating any Loss or Expense there shall be deducted any insurance
proceeds which the Indemnified Party has received.  If an Indemnitor is required
to indemnify an Indemnified Party pursuant to the provisions of Sections 11.1 or
11.2, and the cost, expense or liability for which the indemnification is sought
has provided such Indemnified Party with a Tax benefit that is actually
recognized currently, the amount of such Tax benefit shall reduce the
Indemnitor’s liability to indemnify such Indemnified Party.
 
(c) After the giving of any Claim Notice pursuant to Section 11.3, the amount of
indemnification to which an Indemnified Party shall be entitled under this
Article XI shall be determined: (i) by the written agreement between the
Indemnified Party and the Indemnitor; (ii) by a final judgment or decree of any
court, arbitration board or administrative agency of competent jurisdiction; or
(iii) by any other means to which the Indemnified Party and the Indemnitor shall
agree.  The judgment or decree of a court, arbitration board or administrative
agency shall be deemed final when the time for appeal, if any, shall have
expired and no appeal shall have been taken or when all appeals taken shall have
been finally determined.
 
(d) Buyer and Seller agree that, for purposes of computing the amount of any
indemnification payment under this Article XI, the parties shall treat any such
indemnification payment as an adjustment to the Final Cash Purchase Price for
all Tax purposes.  If, contrary to the position of the parties, any payment made
pursuant to this Agreement is required by any taxing authority to be treated as
taxable income of the recipient, then the payor shall indemnify and hold
harmless the recipient on an after-Tax basis from any liability for Taxes
attributable to the receipt of such payment.
 
11.5 Third Person Claims.  
 
(a) Any party seeking indemnification provided for under this Agreement in
respect of, arising out of or involving a claim or demand made by any third
Person against the Indemnified Party shall notify the Indemnitor in writing, and
in reasonable detail, of the third Person claim within thirty (30) days after
receipt by such Indemnified Party of written notice of the third Person
claim.  Any notice of a claim by reason of any of the representations,
warranties or covenants contained in this Agreement shall contain a reference to
the provision of this Agreement or any other agreement, document or instrument
executed hereunder or in connection herewith upon which such claim is based, the
facts giving rise to an alleged basis for the claim and (if then known) the
amount or method of computation of the liability asserted against the Indemnitor
by reason of the claim.  Thereafter, the Indemnified Party shall deliver to the
Indemnitor, within 10 Business Days after the Indemnified Party’s receipt
thereof, copies of all notices and documents (including court papers) received
by the Indemnified Party relating to the third Person claim.  Notwithstanding
the foregoing, should a party be physically served with a complaint with regard
to a third Person claim, the Indemnified Party shall provide the Indemnitor with
a copy of the complaint within five (5) Business Days after receipt thereof and
shall deliver to the Indemnitor within seven (7) Business Days after the receipt
of such complaint copies of notices and documents (including court papers)
received by the Indemnified Party relating to the third Person claim.  The
failure to give notice as provided in this Section 11.5 shall not relieve the
Indemnitor of its obligations under this Article XI except, and then only to the
extent, it shall have been materially prejudiced by such failure.
 
(b) Within ten (10) Business Days after receiving a Claim Notice for
indemnification or reimbursement under Section 11.3 or this Section 11.5, the
Indemnitor shall, by written notice to the Indemnified Party, either (i) concede
or deny liability for the claim in whole or in part, or (ii) in the case of a
claim asserted by a third party, advise that the matters set forth in the notice
are, or will be, subject to contest or legal proceedings not yet finally
resolved.  If the Indemnitor concedes liability in whole or in part, it shall,
within thirty (30) Business Days of such concession, make payment of the amount
of the claim to the Indemnified Party to the extent of the liability conceded,
in immediately available funds equal to the amount of such claim so payable.  If
the Indemnitor denies liability in whole or in part or advises that the matters
set forth in the notice are, or will be, subject to contest or legal proceedings
not yet finally resolved, then the Indemnitor shall make no payment (except for
the amount of any conceded liability payable as set forth above) until the
matter is resolved in accordance with this Agreement.
 
(c) In the case of any third party claim, if within ten (10) Business Days after
receiving the notice described in the preceding paragraph (a), the Indemnitor
gives written notice to the Indemnified Party stating that the Indemnitor would
be liable under the provisions hereof for indemnity in the amount of such claim
if such claim were valid and that the Indemnitor disputes and intends to defend
against such claim, liability or expense at the Indemnitor’s own cost and
expense then counsel for the defense shall be selected by the Indemnitor
(subject to the consent of such Indemnified Party which consent shall not be
unreasonably withheld) and the Indemnitor shall not be required to consent to
any payment to the Indemnified Party with respect to such claim, liability or
expense as long as the Indemnitor is conducting a good faith and diligent
defense at its own expense; provided, however, that the assumption of defense of
any such matters by the Indemnitor shall relate solely to the claim, liability
or expense that is subject or potentially subject to indemnification  If the
Indemnitor assumes such defense in accordance with the preceding sentence, it
shall have the right, with the consent of such Indemnified Party, which consent
shall not be unreasonably withheld, to settle all indemnifiable matters related
to claims by third parties which are susceptible to being settled provided the
Indemnitor’s obligation to indemnify such Indemnified Party therefor will be
fully satisfied only by payment of money by the Indemnitor pursuant to a
settlement which includes a complete release of such Indemnified
Party.  Notwithstanding anything herein stated, such Indemnified Party shall at
all times have the right to fully participate in such defense at its own expense
directly or through counsel; provided, however, if the named parties to the
action or proceeding include both the Indemnitor and the Indemnified Party and
representation of both parties by the same counsel would be inappropriate under
applicable standards of professional conduct, the reasonable expense of separate
counsel for such Indemnified Party shall be paid by the Indemnitor provided that
such Indemnitor shall be obligated to pay for only one counsel for the
Indemnified Party.  If no such notice of intent to dispute and defend is given
by the Indemnitor, or if such diligent good faith defense is not being or ceases
to be conducted, such Indemnified Party may undertake the defense of (with
counsel selected by such Indemnified Party), and shall have the right to
compromise or settle, such claim, liability or expense (exercising reasonable
business judgment) with the consent of the Indemnitor, which consent shall not
be unreasonably withheld.  After any final judgment or award shall have been
rendered by a court, arbitration board or administrative agency of competent
jurisdiction and the time in which to appeal therefrom has expired, or a
settlement shall have been consummated, or the Indemnified Party and the
Indemnitor shall arrive at a mutually binding agreement with respect to each
separate matter to be indemnified by the Indemnitor hereunder, the Indemnified
Party shall forward to the Indemnitor notice of any sums due and owing by it
with respect to such matter and the Indemnitor shall pay all of the sums so
owing to the Indemnified Party by wire transfer, certified or bank cashier’s
check within thirty (30) days after the date of such notice.
 
11.6 Limitations.
 
(a) If the Indemnified Party receives insurance proceeds with respect to an
indemnified Loss or Expense after the full amount of such indemnified Loss has
been paid by the Indemnifying Party, then such Indemnified Party shall promptly
remit to the Indemnifying Party an amount equal to the excess (if any) of (i)
the amount theretofore paid by the Indemnifying Party in respect of such
indemnified Loss or Expense, less (ii) the amount of the indemnity payment that
would have been due if such insurance proceeds in respect thereof had been
received before the indemnity payment was made, net of any expenses incurred by
such Indemnified Party in collecting such insurance proceeds.
 
(b) Seller shall not be required to indemnify and hold harmless any Buyer Group
Member pursuant to Section 11.1(a) if, and only to the extent that, any Losses
or Expenses incurred by such Buyer Group Member were received by, or otherwise
credited to, Buyer in the computation of the Final Cash Purchase Price pursuant
to Section 3.3 (including by means of any reserve set forth in the Net Working
Capital Adjustment Report with respect to the type of such matter).
 
(c) Except for remedies that cannot be waived as a matter of law and injunctive
and provisional relief (including, but not limited to, specific performance),
this Article XI shall be the exclusive remedy for breaches of this Agreement
(including any covenant, obligation, representation or warranty contained in
this Agreement or in any certificate delivered pursuant to this Agreement) or
otherwise in respect of the sale of the Shares contemplated hereby.
 
(d) Notwithstanding anything to the contrary contained herein, the Seller shall
be liable, without any right of claim against the Company, for any breach of the
representations and warranties by the Company contained herein made as of the
date hereof or as of the Closing Date or pursuant to the certificate delivered
pursuant to Section 9.1.  After the Closing, Seller shall have no rights against
the Company, its Subsidiary or any director, officer, or employee thereof (in
their capacity as such), whether by reason of contribution, indemnification,
reimbursement, subrogation, or otherwise, in respect of any payment by Seller
for any Losses or Expenses claimed by any Buyer Party pursuant to this Agreement
and Seller shall not take any action against such Person with respect thereto.
The Company, its Subsidiary and any director, officer or employee thereof shall
have no liability or obligation to Seller with respect to any representation by
the Company contained herein, and Seller has no right of indemnification,
reimbursement contribution, subrogation or otherwise from the Company, its
Subsidiary or any director, officer or employee thereof.
 
ARTICLE XII                                           
 
TERMINATION
 
12.1 Termination.
 
Anything contained in this Agreement to the contrary notwithstanding, this
Agreement may be terminated at any time prior to the Closing Date:
 
(a) by the mutual consent of Buyer and Seller;
 
(b) by Buyer in the event of any breach by Seller or the Company of any of
Seller’s and the Company’s covenants or agreements set forth in this Agreement,
or if any of the representations and warranties of Seller or the Company becomes
untrue without giving effect to any materiality limitation or qualification,
except for changes therein specifically resulting from any transaction expressly
consented to in writing by Buyer and other than breaches of representations and
warranties which, individually or in the aggregate, have not had and would not
reasonably be expected to have a Material Adverse Effect and such breach or
untruth (i) cannot be cured within sixty (60) days of the date on which Seller
receives written notice thereof or (ii) has not been cured within thirty (30)
days after receipt of notice by Seller from Buyer requesting such breach to be
cured;
 
(c) by Seller in the event of any breach by Buyer of any of Buyer’s covenants or
agreements set forth in this Agreement, or if any of the representations and
warranties of Buyer becomes untrue without giving effect to any materiality
limitation or qualification, except for changes therein specifically resulting
from any transaction expressly consented to in writing by Seller and other than
breaches of representations and warranties which, individually or in the
aggregate, have not had and would not reasonably be expected to have a material
adverse effect on Buyer’s ability to consummate the transactions contemplated
hereby and such breach or untruth (i) cannot be cured within sixty (60) days of
the date on which the Buyer receives written notice thereof or (ii) has not been
cured within thirty (30) days after receipt of written notice by Buyer from
Seller requesting such breach to be cured;
 
(d) by Buyer or Seller and the Company if any court of competent jurisdiction in
the United States or other United States Governmental Body shall have issued a
final and non-appealable order, decree or ruling permanently restraining,
enjoining or otherwise prohibiting the consummation of the transactions
contemplated hereby; provided that a party may not terminate this Agreement
pursuant to this Section 12.1(d) if it or its Affiliates’ failure to perform its
obligations under this Agreement resulted in or substantially contributed to the
issuance of such judgment, injunction or decree; or
 
(e) by Buyer or Seller and the Company if the Closing shall not have occurred on
or before December 31, 2008 (or such later date as may be agreed to in writing
by Buyer and Seller and the Company).
 
12.2 Notice of Termination.
 
Any Party desiring to terminate this Agreement pursuant to Section 12.1 shall
give written notice of such termination to the other Parties to this Agreement.
 
12.3 Effect of Termination. In the event that this Agreement shall be terminated
pursuant to this Article XII, all further obligations of the Parties under this
Agreement (other than Sections 13.3 and 13.10) shall be terminated without
further liability of any Party to the other; provided, however, that nothing
herein shall relieve any Party from liability for its willful breach of this
Agreement.
 
12.4 Right to Specific Performance.  Notwithstanding anything to the contrary
contained in this Agreement, it is specifically understood and agreed that any
material breach by either Party of its obligations with respect to the purchase
and sale of the Shares will result in irreparable injury to the other Party,
that the remedies available to such other Party at law alone will be an
inadequate remedy for such breach, and that, in addition to any other legal or
equitable remedies which such other Party may have, such other Party may enforce
its rights in court by an action for specific performance and the Parties
expressly waive the defense that a remedy in damages will be adequate.
 
ARTICLE XIII                                           
 
GENERAL PROVISIONS
 
13.1 Survival of Representations and Warranties.
 
All representations and warranties contained in this Agreement shall survive the
consummation of the transactions contemplated by this Agreement through the
period during which claims for indemnification may be made for such
representations and warranties pursuant to Article XI (at which time such
representations and warranties shall terminate).
 
13.2 Governing Law.
 
This Agreement shall be governed by and construed in accordance with the
internal laws (as opposed to the conflicts of law provisions) of the State of
Delaware.
 
13.3 No Public Announcement.
 
Neither Buyer nor the Company shall, without the approval of the other, make any
press release or other public announcement concerning the transactions
contemplated by this Agreement, except as and to the extent that any such Party
shall be so obligated by law, in which case the other Party shall be advised and
the Parties shall use their reasonable best efforts to cause a mutually
agreeable release or announcement to be issued; provided, however, that the
foregoing shall not preclude communications or disclosures necessary to
implement the provisions of this Agreement or to comply with the accounting and
the SEC disclosure obligations or the rules of any stock exchange.
 
13.4 Notices.
 
All notices or other communications required or permitted hereunder shall be in
writing and shall be deemed given or delivered when delivered personally or upon
electronic confirmation of receipt when transmitted by facsimile transmission
(but only if followed by transmittal by overnight courier or hand delivery on
the next Business Day) or on receipt after sent by registered or certified mail
or by private courier addressed as follows:
 
If to Buyer, to:


TPG Capital, L.P.
301 Commerce Street
Suite 3300
Fort Worth, Texas 76102
Fax:  (817) 871-4088
Attention:  Clive D. Bode, Esq.


Pharos Capital Group, LLC
300 Crescent Court, Suite 1380
Dallas, TX 75201
Fax: (214) 855-1230
Attention:  Kneeland Youngblood


 
with a copy to (which shall not constitute notice):



Cleary Gottlieb Steen & Hamilton LLP
One Liberty Plaza
New York, New York 10006
Fax:  (212) 225-3999
Attention:  Richard S. Lincer


If to the Company or AMR, to:


AMR Corporation
American Beacon Advisors, Inc.
MD 5566 4333 Amon Carter Blvd.
Ft. Worth, TX  76155
Fax:  (817) 931-6133
Attention:  Treasurer and Vice President Corporate Development


with a copy to (which shall not constitute notice):


Kelly Hart & Hallman LLP
201 Main Street
Suite 2500
Fort Worth, TX  76102
Fax:  (817) 878-9709
Attention:  F. Richard Bernasek


or to such other address as such party may indicate by a notice delivered to the
other party hereto.


13.5 Successors and Assigns.
 
(a) The rights of any Party under this Agreement shall not be assignable by such
Party hereto prior to the Closing without the written consent of the other
Parties, except that Buyer may assign any or all of its rights and interests
hereunder to any Affiliate and Buyer may collaterally assign its rights to any
lender providing financing in connection with the transaction contemplated
hereby.  Any such assignment shall not relieve Buyer of any obligations
hereunder and the obligations of Buyer shall continue with respect to any such
assignee.
 
(b) Except as provided above, following the Closing, neither Party may assign
any of its rights hereunder to any third Person without the written consent of
the other Party, except that either Party may assign its rights hereunder to an
Affiliate.  Any assignment hereunder (whether before or after the Closing) shall
not relieve the assigning Party of its obligations hereunder.  This Agreement
shall be binding upon and inure to the benefit of the Parties hereto and their
successors and permitted assigns.
 
(c) Other than the Parties and successors and assigns permitted by this Section
13.5 and except as provided in Section 11 with respect to the Indemnified Party,
this Agreement is for the sole benefit of the Parties to this Agreement and
their permitted successors and assigns and nothing in this Agreement, express or
implied, is intended to or shall confer upon any other Person, including any
union or any employee or former employee of Seller or it subsidiaries, any legal
or equitable right, benefit or remedy of any nature whatsoever, including any
rights of employment for any specified period, under or by reason of this
Agreement.  Notwithstanding anything herein to the contrary, nothing contained
herein shall (i) be treated as an amendment to any particular Welfare Plan,
Pension Plan or other employee benefit plan or arrangement, (ii) obligate Buyer
or any of its subsidiaries to (A) maintain any particular benefit plan or
arrangement or (B) retain the employment of any particular employee of AA
seconded to the Company, or (iii) prevent Buyer or any of its subsidiaries from
amending or terminating any benefit plan or arrangement.
 
13.6 Access to Records after Closing.
 
(a) For a period of six (6) years after the Closing Date, AMR and its
representatives shall have reasonable access to all of the books and records of
the Company and the Subsidiary to the extent that such access may reasonably be
required by AMR in connection with matters relating to or affected by the
operations of the Company and the Subsidiary prior to the Closing Date.  Such
access shall be afforded by Buyer upon receipt of reasonable advance notice and
during normal business hours.  AMR shall be solely responsible for any costs or
expenses incurred by it pursuant to this Section 13.6.  If Buyer, the Company or
the Subsidiary shall desire to dispose of any of such books and records prior to
the expiration of such six-year period, Buyer shall, prior to such disposition,
give AMR a reasonable opportunity, at AMR’s expense, to segregate and remove
such books and records as AMR may select.
 
(b) For a period of six (6) years after the Closing Date, Buyer and its
representatives shall have reasonable access to all of the books and records
relating to the Company and the Subsidiary and the Funds which AMR or any of its
Affiliates may retain after the Closing Date.  Such access shall be afforded by
AMR and its Affiliates upon receipt of reasonable advance notice and during
normal business hours.  Buyer shall be solely responsible for any costs and
expenses incurred by it pursuant to this Section 13.6(b).  If AMR or any of its
Affiliates shall desire to dispose of any of such books and records prior to the
expiration of such six year period, AMR shall, prior to such disposition, give
Buyer a reasonable opportunity, at Buyer’s expense, to segregate and remove such
books and records as Buyer may select.
 
13.7 Entire Agreement; Amendments.
 
This Agreement, the Exhibits and Schedules referred to herein, the documents
delivered pursuant hereto and the Confidentiality Agreement contain the entire
understanding of the Parties hereto with regard to the subject matter contained
herein or therein, and supersede all other prior representations, warranties,
agreements, understandings or letters of intent between or among any of the
Parties hereto.  This Agreement shall not be amended, modified or supplemented
except by a written instrument signed by an authorized representative of each of
the Parties hereto.
 
13.8 Interpretation.
 
Articles, titles and headings to sections herein are inserted for convenience of
reference only and are not intended to be a part of or to affect the meaning or
interpretation of this Agreement.  The Schedules and Exhibits referred to herein
shall be construed with and as an integral part of this Agreement to the same
extent as if they were set forth verbatim herein.  Disclosure of any fact or
item in any Schedule hereto referenced by a particular section in this Agreement
shall be deemed to have been disclosed with respect to every other section in
this Agreement but only to the extent it is reasonably apparent on its face that
such disclosure is applicable with respect to such other section.  Neither the
specification of any dollar amount in any representation or warranty contained
in this Agreement nor the inclusion of any specific item in any Schedule hereto
is intended to imply that such amount, or higher or lower amounts, or the item
so included or other items, are or are not material, and no Party shall use the
fact of the setting forth of any such amount or the inclusion of any such item
in any dispute or controversy between the Parties as to whether any obligation,
item or matter not described herein or included in any Schedule is or is not
material for purposes of this Agreement.  Unless this Agreement specifically
provides otherwise, neither the specification of any item or matter in any
representation or warranty contained in this Agreement nor the inclusion of any
specific item in any Schedule hereto is intended to imply that such item or
matter, or other items or matters, are or are not in the ordinary course of
business, and no Party shall use the fact of the setting forth or the inclusion
of any such item or matter in any dispute or controversy between the Parties as
to whether any obligation, item or matter not described herein or included in
any Schedule is or is not in the ordinary course of business for purposes of
this Agreement.
 
13.9 Waivers.
 
Any term or provision of this Agreement may be waived, or the time for its
performance may be extended, by the Party or Parties entitled to the benefit
thereof.  Any such waiver shall be validly and sufficiently authorized for the
purposes of this Agreement if, as to any Party, it is authorized in writing by
an authorized representative of such Party.  The failure of any Party hereto to
enforce at any time any provision of this Agreement shall not be construed to be
a waiver of such provision, nor in any way to affect the validity of this
Agreement or any part hereof or the right of any Party thereafter to enforce
each and every such provision.  Except as otherwise provided in Articles IX and
X, no waiver of any breach of this Agreement shall be held to constitute a
waiver of any other or subsequent breach.
 
13.10 Expenses.
 
Except as expressly set forth herein, each Party hereto will pay all costs and
expenses incident to its negotiation and preparation of this Agreement and to
its performance and compliance with all agreements and conditions contained
herein on its part to be performed or complied with, including the fees,
expenses and disbursements of its counsel and independent public accountants.
 
13.11 Partial Invalidity.
 
Wherever possible, each provision hereof shall be interpreted in such manner as
to be effective and valid under Applicable Law, but in case any one or more of
the provisions contained herein shall, for any reason, be held to be invalid,
illegal or unenforceable in any respect, such provision shall be ineffective to
the extent, but only to the extent, of such invalidity, illegality or
unenforceability without invalidating the remainder of such invalid, illegal or
unenforceable provision or provisions or any other provisions hereof, unless
such a construction would be unreasonable.
 
13.12 Execution in Counterparts.
 
This Agreement may be executed in one or more counterparts, each of which shall
be considered an original instrument, but all of which shall be considered one
and the same agreement, and shall become binding when one or more counterparts
have been signed by each of the Parties hereto and delivered to the Company and
Buyer.
 
13.13 Further Assurances.
 
On and after the Closing Date each Party hereto shall take such other actions
and execute such other documents and instruments of conveyance and transfer as
may be reasonably requested by the other Party hereto from time to time to
effectuate or confirm the transfer of the Shares to Buyer in accordance with the
terms of this Agreement.
 
13.14 Disclaimer of Warranties.
 
EXCEPT AS TO THOSE MATTERS EXPRESSLY COVERED BY THE REPRESENTATIONS AND
WARRANTIES IN THIS AGREEMENT AND THE CERTIFICATE DELIVERED BY SELLER PURSUANT TO
SECTION 9.1 AND THE CERTIFICATE DELIVERED BY BUYER PURSUANT TO SECTION 10.1 AND
THE RESPECTIVE SCHEDULES RELATED THERETO, EACH OF THE COMPANY, SELLER AND BUYER
DISCLAIMS ALL OTHER REPRESENTATIONS AND WARRANTIES WHETHER EXPRESS OR
IMPLIED.  Buyer acknowledges that neither Seller and the Company nor any of
their representatives or any other Person has made any representation or
warranty, express or implied, as to the accuracy or completeness of any
memoranda, charts or summaries heretofore made available by Seller and the
Company or their representatives to Buyer or any other information which is not
included in this Agreement or the Schedules hereto, and neither Seller and the
Company nor any of their representatives or any other Person will have or be
subject to any liability to Buyer, any Affiliate of Buyer or any other Person
resulting from the distribution of any such information to, or use of any such
information by, Buyer, any Affiliate of Buyer or any of their agents,
consultants, accountants, counsel or other representatives.
 
[Remainder of Page Intentionally Left Blank-Signature Page Follows]
 

933225

     



 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the day and year first above written.


COMPANY:


AMERICAN BEACON ADVISORS, INC.






By:                               /s/                                                      
Name: William F. Quinn
Title:   Chief Executive Officer



Signature Page to Stock Purchase Agreement

     



 
 

--------------------------------------------------------------------------------

 



SELLER:


AMR CORPORATION






By:                               /s/                                                      
Name: Thomas W. Horton
Title:    Executive Vice President
             and Chief Financial Officer



Signature Page to Stock Purchase Agreement

     



 
 

--------------------------------------------------------------------------------

 



BUYER:


LIGHTHOUSE HOLDINGS, INC.




By:                               /s/                                                      
Name: Kneeland Youngblood
Title:



Signature Page to Stock Purchase Agreement

     



 
 

--------------------------------------------------------------------------------

 

The following Exhibits and Schedules are omitted pursuant to Item 601(b)(2) of
Regulation S-K. A supplemental copy of such Exhibits and Schedules shall be
furnished to the Securities and Exchange Commission upon request.


Exhibits


Exhibit A                                Transition Services
Exhibit B
[Reserved]

Exhibit C
[Reserved]

Exhibit D                                Form of Client Consent Notice
Exhibit E                                Form of ERISA Client Notice
Exhibit F                                Form of Exempt Fund Client Notice
Exhibit G                                Travel Privileges Agreement
Exhibit H                                [Reserved]
Exhibit I                                AAdvantage Participation Agreement


Schedules


3.3                      Net Working Capital
5.2                      Qualifications to Conduct Business
5.3                      Subsidiary and Investments
5.4(b)                      No Conflicts
5.5                      Financial Statements; Exceptions
5.6                      Operations Since Financial Statements Date
5.7                      Taxes
5.8                      Governmental Permits
5.9                      Assets Under Management
5.10                      Real Property
5.11                      Personal Property Leases
5.12                      Intellectual Property Matters
5.14                      Violation, Litigation or Regulatory Action of the
Company
5.15                      Contracts
5.16                      Status of Contracts
5.17(a)                      Welfare Plans and Pension Plans
5.17(c)                      Compliance of Welfare Plans and Pension Plans
5.17(d)                      Other Employee Benefits
5.18                      Employee Relations and Agreements
5.19                      Insurance
5.20                      Broker
5.21                      Investment Adviser Registration
5.24(a)                      Fund Agreements
5.24(b)                      No Regulatory Action
5.24(g)                      Fund Taxation
5.27                      Undisclosed Liabilities
5.28                      Transactions With Affiliates
6.3                      Violation, Litigation or Regulatory Action of Buyer
6.5                      Broker
7.4(b)                      Operations Prior to Closing Date; Methodology for
Pre-Closing Dividends
8.1(c)                      Buyer’s Benefit Programs
8.1(d)                      Unused Vacation and Bonus Programs
